 LABORERS, LOCAL 394Local 394, Laborers' International Union of NorthAmerica, AFL-CIO and Wakil Abdunafi andBuilding Contractors Association of New Jersey,Party to the Contract. Case 22-CB-3003January 4, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn March 16, 1979, Administrative Law JudgeWilliam F. Jacobs issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, the General Counsel filedexceptions and a supporting brief, and the ChargingParty filed an answering brief to Respondent's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order, as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Local394, Laborers' International Union of North America,AFL-CIO, Elizabeth, New Jersey, its officers, agents,and representatives, shall take the action set forth inthe said recommended Order, as so modified:1. Substitute the following for paragraph l(d):"(d) In any like or related manner restraining orcoercing employees or applicants for employment inthe exercise of the rights guaranteed them by Section 7of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.In addition, Respondent contends that the Administrative Law Judge'scredibility resolutions, factual findings, and legal conclusions are the result ofbias. After a careful examination of the entire record, we are satisfied that thisallegation is without merit. There is no basis for finding that bias and247 NLRB No. 5partiality existed merely because the Administrative Law Judge resolvedimportant factual conflicts in favor of the General Counsel's witnesses. As theSupreme Court stated in N.LR.B. v. Pittsburgh Steamship Company. 337 U.S.656, 659 (1949), "[T]otal rejection of an opposed view cannot of itself impugnthe integrity or competence of a trier of fact."In adopting the Administrative Law Judge's Decision in this case, we donot rely upon his statement in the penultimate paragraph of sec. II111, B, 2, (a),that Respondent's failure to keep written records concerning the operation ofits exclusive hiring hall constitutes a per se violation of Sec. 8(bX I XA) and (2)of the Act. Rather, we find that Respondent violated Sec. 8(bXIXA) and (2)of the Act by operating its exclusive hiring hall without any objective criteriaor standards for the referral of employees. In finding the violation, one of thefactors we rely upon is that Respondent used no written standards or rules forreferrals, thus leaving the operation of its hiring hall within the unbridleddiscretion of a few union officials; however, this is merely one of severalfactors which we evaluated in determining whether or not objective standardshad been used. While written rules or standards for the referral of employeesand written records showing the actual referrals made are certainly relevantevidence as to whether Respondent used objective standards, it is conceivablethat a union could prove by means of other evidence that it had consistentlyused objective standards for the referral of employees without havingestablished any written rules or kept any written records. Therefore, we wouldnot find that a union's failure to keep written records or to use written rules inreferring employees would, standing alone, constitute a violation of Sec.8(bXIXA) and (2) of the Act. See Local Union No. 174. InternationalBrotherhood of Teamsters, Chauffeurs. Warehousemen and Helpers of Ameri-ca. Independent (Totem Beverages Inc.). 226 NLRB 690, 700 (1976).' Respondent has excepted to the Administrative Law Judge's use of thebroad cease-and-desist language in his recommended Order. For the reasonsset forth in Hickmott Foods Inc., 242 NLRB 1357 (1979), we find that a broadorder is unwarranted under the facts of this case. Accordingly, we shallmodify the Administrative Law Judge's recommended Order by inserting thenarrow "in any like or related manner" remedial language.As noted above, we do not find that Respondent's failure to maintainwritten standards and records concerning the operation of its hiring hall,standing alone, constitutes a violation of Sec. 8(bXIXA) and (2) of the Act.We do, however, agree with the provisions in the Administrative Law Judge'srecommended Order requiring Respondent to maintain comprehensiverecords in the future concerning the operation of its hiring hall for remedialpurposes.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportuni-ty to present evidence and cross-examine witnesses,the National Labor Relations Board has found that weviolated the National Labor Relations Act, as amend-ed, and has ordered us to post this notice. We intendto abide by the following:WE WILL NOT maintain and operate ourexclusive job-referral system without the use ofobjective criteria or standards or in a discrimina-tory manner.WE WILL NOT discriminatorily fail or refuse torefer Wakil Abdunafi or Adolph Farmer to jobsthrough our exclusive job-referral system.WE WILL NOT in any like or related mannerrestrain or coerce employees or applicants for97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment in the exercise of the rights guaran-teed them by Section 7 of the Act.WE WILL make whole Wakil Abdunafi andAdolph Farmer for any loss of earnings sufferedas a result of our discrimination against them,with interest.WE WILL maintain and operate our exclusivejob-referral system in a nondiscriminatory man-ner based upon objective criteria or standards.WE WILL initiate and maintain a comprehen-sive recordkeeping system which will fully dis-close the basis upon which each referral is made,and make such records available to job applicantsto enable them to determine for themselves thattheir referral rights are protected and that refer-rals are made in a fair and impartial manner.LOCAL 394, LABORERS' INTERNATIONALUNION OF NORTH AMERICA, AFL-CIODECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge: Thiscase was heard before me on December 8, 1977, and January8-11, 18-19, and 26-27, 1978, in Newark, New Jersey. Thecharge was filed by Wakil Abdunafi, an individual, on July1, 1975. The complaint issued January 14, 1977, allegingthat Local 394, Laborers' International Union of NorthAmerica, AFL-CIO, herein called the Union or RespondentUnion, violated Section 8(b)(1)(A) and (2) of the NationalLabor Relations Act, as amended, by referring job appli-cants solely on the basis of subjective, irrelevant, unfair, andinvidious standards and criteria, and by failing and refusingto refer Wakil Abdunafi and Adolph Farmer for employ-ment through the operation of its exclusive hiring hallbecause they engaged in intraunion activities in opposition tothe Union's leadership, and in retaliation for their havingfiled charges and given testimony under the Act. In itsanswer,' the Union admitted certain of the allegationscontained in the complaint but denied that it engaged in thealleged unfair labor practicesRepresentatives of all parties were present and were givenfull opportunity to participate in the hearing. Briefs weresubsequently filed by Respondent and the General Counsel.Based upon the entire record, including my observation ofthe witnesses, and after due consideration of oral argumentand briefs submitted, I make the following:FINDINGS OF FACTI. JURISDICTIONNew Jersey and its member-employers likewise engaged inthe building and construction industry in the State of NewJersey and in other States of the United States. During the12-month period immediately preceding the issuance of thecomplaint, member-employers of the BCA provided andperformed building and construction services valued inexcess of $50,000 outside the State of New Jersey andreceived, for use at their New Jersey jobsites, during thesame period of time, materials valued in excess of $50,000from outside New Jersey. The complaint alleges, the answeradmits,2and I find that BCA is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find thatthe Union is, and has been at all material times herein, alabor organization within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESA. IssuesThe issues, as well framed by the allegations of thecomplaint and answers thereto, are as follows:1. Whether the Union maintained and operated on behalfof the employer-members of BCA an exclusive job referralsystem whereby all laborers to be employed by employer-members at construction sites located within the Union'sjurisdiction must be referred to them by the Union.2. Whether, granting the Union maintained and operatedsuch an exclusive job referral system, it selected for referraland referred applicants for jobs solely on the basis ofsubjective, irrelevant, unfair, and invidious standards andcriteria without the use of any objective criteria such asrecords, lists, or rosters, and whether the sole use ofsubjective criteria is per se violative of the Union's duty totreat job applicants fairly and impartially.3. Whether the Union has failed and refused to referWakil Abdunafi to jobs through its exclusive hiring hall inretaliation for his engaging in protected concerted activities,including his having filed internal charges against theUnion's leadership and charges with the National LaborRelations Board and the Equal Employment OpportunityCommission, in violation of Section 8(b)(1)(A) and (2) of theAct.4. Whether the Union has failed and refused to referAdolph Farmer to jobs through its hiring hall in retaliationfor similar activities.B. Facts1. The exclusive hiring hall arrangementBuilding Construction Association of New Jersey (BCA)is a corporation duly organized under the laws of the State ofNew Jersey, with its principal offices located in the State of' The answer was amended at the hearing in order to admit certainallegations relating to jurisdiction and agency.The Union operates a hiring hall in Elizabeth, New Jersey,from which it refers applicants for employment as laborersto contractors, including contractors who are members ofA motion to amend the answer to admit the allegations dealing withjurisdiction was granted during the hearing.98 LABORERS, LOCAL 394the Building Contractors Association of New Jersey. TheGeneral Counsel contends that, although the contractbetween the Union and the BCA does not contain provisionsfor an exclusive hiring hall referral system, the Union at itsElizabeth, New Jersey, location operates or practices anexclusive hiring hall arrangement. The Union denies thisallegation.In support of the exclusive hiring hall allegation, theGeneral Counsel produced numerous witnesses, includingmembers of the Union and contractors familiar with themeans by which individuals are referred to jobs. Thus,Resbeth "Nick" Farmer,' a member of the Union for 22years, who has worked on various construction sites aslaborer, steward, and foreman, testified as to how hiring wasand is done. He stated that when laborers are needed on ajob, the foreman tells the steward, who then calls the unionhall and advises John Riggi, the business manager,' as to thenumber of laborers needed, as well as any special qualifica-tions, if any, which may be required of them. Riggi, or in hisabsence one of his two assistants, then gives any individualhe chooses referral slips and sends them to the jobsite wherethey are hired. Nick Farmer testified that there is no way anindividual can obtain work as a laborer in the Union'sjurisdiction unless he obtains referral from the Union. Evencasually employed summer students must have referral slipsand be referred through the Union's hiring hall if they hopeto obtain employment. Farmer further stated that if astranger should come to the work site and ask the stewardfor work without first obtaining a referral slip, Farmerwould have to call Riggi and obtain permission for the manto work before employing him. Farmer, who has beenworking steadily over the past several years as a laborer,steward, or foreman, got each job only after first obtaining areferral slip through the union hall, and in his 22 years as alaborer he never obtained work without first receivingapproval from the hall. While employed as a steward duringthis time, Farmer has had frequent occasion to help friendsand relatives obtain employment by asking Riggi's permis-sion for them to work. If Riggi gave his permission, theyobtained employment. Through all of the years that NickFarmer has been employed in the laboring field he neveronce attempted to place any person on a job without firstobtaining Riggi's permission, and it was his understandingthat this was the procedure that had to be followed.Ernest Gissendaner, a construction worker and member ofthe Union for 16 or 17 years, testified that the procedurefollowed to obtain employment consists of reporting to theunion hiring hall early in the morning (shaping up) andwaiting for jobs to be called in from contractors. When a jobis called in, it is received in the office by Business ManagerRiggi or one of his assistants, who then comes out into thehall and calls the name of, or points to, the man to whom hechooses to give the job. That man then goes into the office,where he is given a referral card to the job. Gissendanertestified that he never, in his 16 or 17 years as a unionmember, or otherwise, went to a job without a referral cardor without first going through the hiring hall procedure, asherein described.'Hereafter sometimes referred to as Nick Farmer.Renious Edwards, a laborer and member of the Union for30 years, has worked regularly as a laborer, steward, andforeman over this period of time. Edwards testified that inorder to get a job, an individual must first go to the unionhall and obtain a referral slip from Riggi. No one has evercome onto one of Edwards' jobs without a referral from theUnion, and in the 30 years that he has been a laborer, he hasnever gotten a job as a laborer in the Union's jurisdictionwithout first being cleared through the Union's hiring hall.Similarly, Edwards testified that it is Riggi who appointsstewards. When acting as steward on jobs in the past,Edwards has requested permission from Riggi to allowcertain individuals to come on the job and his requests havebeen granted. Conversely, Edwards has obtained employ-ment by having other stewards request permission of Riggito let Edwards go to work.Jonathan Ruth, a member of the Union for 21 years, hasserved as shop steward a number of times. He testified thatto get a job in the Union's jurisdiction as a laborer, one mustfirst obtain a referral slip from the business managershowing Riggi's permission. For 21 years, according toRuth, he has obtained employment via this procedure andstated categorically that unless this procedure is followed aman cannot get a job.Leo Charles, a construction worker and member of theUnion since 1951, testified that to obtain employment hereports to the Union's hiring hall in the morning, and, whena job comes in, the business agent calls him into the office,gives him a referral slip, and sends him to the job. Duringthe past 5 years he has worked fairly regularly, mostly assteward. As steward, one of his duties is to check the peopleworking on the job. He testified that no one works without areferral slip, including himself.Similarly, testimony was adduced by the General Counselthrough numerous other witnesses reflecting the completecontrol of job referrals by the Union through its businessmanager. The alleged discriminatees, Wakil Abdunafi andAdolph Farmer, testified at length on the subject. AdolphFarmer, a construction worker and member of the Union for30 years, described how, in order to get a job, a laborer mustordinarily report to the hiring hall to shape up. There hewaits until Riggi comes out of his office and picks him to goto whatever job is available. If a particular individual ischosen by Riggi, he is called into the office where he is givena referral slip. Farmer testified, as did the other witnesses,that when he served as steward or foreman on the job, hewould permit no one to work on that job who did not have areferral slip. In 30 years, he never got a job without a referralslip and he credibly testified that he knew no one who did.As steward, however, he has, upon occasion, asked Riggi forpermission to bring a friend or relative on the job and,provided Riggi granted the request, that individual couldwork. Abdunafi supported the testimony of the otherwitnesses by stating that a man could not get a job merely byappearing at a jobsite and asking for work but had to have areferral slip from the business manager. Moreover, Abdunafistated that he had tried to obtain jobs without going through' Throughout all material times Riggi held this office.99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hiring hall procedure but was told at the site that he hadto go through the hall.' He testified that it was, however,possible for a steward to help an individual obtain employ-ment by going to the business manager and requestingpermission for that employee to go to work.In addition to numerous individuals employed as laborers,the General Counsel also called as witnesses a number ofcontractors to testify concerning the hiring procedures aspracticed within the Union's jurisdiction. Thus, Joseph F.Fox, then project manager for the Brisco-Arace-Cunder job,testified that when his company decides that it requiresadditional laborers, it first determines the number and typeneeded and then assigns to its foreman the job of procuringthe required help. The foreman then advises the steward ofthe company's needs and the steward obtains the requirednumber and type of laborers through the Union's hiring hall.Sometimes the foreman calls the union hall directly. Foxstated that the company never hires laborers off the streetbut only through the union hall.Clifford S. Stuart, Jr., vice president of Kramer Gunite,Inc., was called by the General Counsel and testified that, toobtain laborers within the union's jurisdiction, he requestsadditional people through the steward. He stated that theunion hall is his only source of laborers and that thecompany will not hire off the street. Even when the companybrings its regular, steady laborer employees to work withinthe jurisdiction of the Union, they are first cleared throughthe union hall. Over and above this nucleus of regularemployees, the company goes through the union hall foradditional help.Albin F. Hook, superintendent for Wilhems ConstructionCompany, testified that in order to obtain laborers, he callsthe Union's hiring hall and speaks with Riggi or anotherofficer of the Union and requests the number and type ofmen he needs for the job. Later, the requested employeesshow up at the job with referral slips and present themselvesto the steward. If an individual independently applies forwork as a laborer at a jobsite within the Union's jurisdiction,he is not hired but is referred to the union hall. Even in casesof emergency, at night or over the weekend, if Hook findshimself suddenly short of laborers, he calls Riggi at home tohave laborers sent to the jobsite. On these occasions, too,Riggi sends out the required help.As herein noted, the General Counsel called numerousmembers of the Union as well as contractors to support itscontention that the Union operated an exclusive hiring hallreferral system. Respondent on the other hand did notpresent a single member witness to testify that he hadobtained employment as a laborer within the Union'sjurisdiction without either going through the hiring hall orobtaining the permission of the business manager. I concludethat there were no witnesses available who could truthfullyoffer such testimony. On the contrary, John Riggi himselfadmitted that if a person wants to work as a laborer withinthe jurisdiction of the Union, Riggi would know it becausethat person would not get a job unless he goes to the hall orchecks with Riggi first. Riggi's assistant, John Corsentino,also supported the General Counsel's case in this area whenhe testified that when a man is referred out to a job on which' Documentary evidence in the record supports Abdunafi's testimony.As noted above, John Corsentino, Riggi's assistant, testified that evenhe is steward, the man must have a referral slip before he ispermitted to work, and even regular employees of companiescoming into the area must be cleared by the Union beforethe company calls them into the area to work on the job.Unlike the General Counsel, Respondent did not call anycontractors to testify that they were free to hire laborers offthe street or from other sources to work at jobsites withinthe jurisdiction of the Union. From Respondent's failure todo so, I must conclude that no witnesses were available whocould truthfully testify that they were free to obtain laborersfrom sources other than the Union for work at jobsiteslocated within the Union's jurisdiction. Though Respondentcalled no witnesses of its own for this purpose, counsel forRespondent thoroughly cross-examined the General Coun-sel's contractor witnesses and adduced certain testimony onthe subject. Thus, Joseph Fox testified that in addition tolaborers referred by the Union, his company also employslaborers who are members of a sister local, Local 472,located in Essex County. However, Local 472 members areheavy construction laborers, rather than building tradeslaborers as are the members of Respondent Union. Foxadmitted that Local 472 laborers are hired through Local472 rather than through Respondent Union. Moreover,when work at the construction site is claimed by bothRespondent Union and Local 472, arrangements are workedout. If jurisdiction over the work is clearly that of one or theother of the two unions, employees are assigned to do thework who have been referred by the local which hasjurisdiction over that particular work.Other apparent exceptions to the exclusive referral systemas practiced by Respondent Union, as adduced through thetestimony of Joseph Fox, concerns the practice of Fox'scompany of bringing into the Union's geographical jurisdic-tion laborers from other locals whom the company hasrequested by name and who are apparently consideredregular employees of the company.' But inasmuch asmembers of Local 472 and of other locals outside thegeographical jurisdiction of Respondent Union are, accord-ing to Fox, obtained through their respective locals, thispractice does not bear on the question of the existence of anexclusive referral system arrangement at RespondentUnion's hiring hall, since the tacit agreement wherebyRespondent Union recognizes the right of contractors tobring into the Union's geographical jurisdiction a certainnumber of outside laborers, regular or otherwise, does not, atleast in this case, directly affect the rights of the individualsto obtain fair and impartial treatment within the jurisdictionof the Union, for the Union clearly has no control over thesystem of referrals utilized at other hiring halls in otherjurisdictions.Finally, Fox testified that occasionally he has hiredcollege students without first going through the Union.These were summer employees, college students who werefriends of Union members or company officials or supervi-sors and who were hired for short periods of time as favorsto these individuals. However, inasmuch as the Union hadfour foreman in addition to stewards representing its intereston the Brisco-Arace-Cunder job concerning which Foxtestified, these apparent exceptions to the otherwise exclu-regular employees must be cleared by the Union before being permitted tocome into Respondent Union's jurisdiction to work.100 LABORERS, LOCAL 394sive referral system clearly had the tacit, if not the expressed,consent of the Union, and do not undermine the otherwiseoverwhelming evidence that the Union did, as alleged,operate an exclusive hiring hall and referral system.Clifford Stuart, Jr., also testified that his companysimilarly employed laborers within the Union's jurisdictionwho were obtained from other laborers' locals. These are hisregular employees-the nucleus of his operation. Accordingto Stuart, his regular employees clear through the localbusiness agent when they come into the Union's jurisdiction.Like Fox, Stuart testified that occasionally his companyhires individuals within the jurisdiction of the Union withoutgoing through the Union-these are part-time employeeshired for a day or two, a nephew or son of the superinten-dent or of the local police chief, hired as a favor to theperson involved. However, individuals working for anylonger period of time apparently must follow the usualprocedure.' For reasons stated earlier with respect to theBrisco-Arace-Cunder job, these exceptional 1- or 2-dayfavor-hirings do not affect my finding of the existence of anexclusive hiring arrangement.In summary, I find that the Union operated an exclusivehiring hall as alleged in the complaint. Though the currentcontract does not provide for or establish an exclusive hiringhall, in practice that is the type of arrangement under whichthe parties have operated and still operate,' and the fact thatthere may have been some infrequent and very specialexceptions to the exclusivity of the arrangement does notadversely affect the finding herein under the total circum-stances considered.2. Referrals based upon solely subjective criteriaa. Prior to September 1977The General Counsel contends and indeed the complaintalleges that the Union has, in the operation of its exclusivehiring hall, selected for referral and referred applicants foremployment entirely subjective criteria and thereby violatedits duty, as the representative of all employees and applicantsfor employment, to represent all of them fairly. The Union,via stipulation at the hearing admits that its businessmanager, John Riggi, utilized subjective criteria in decidingwhich applicants for employment should be referred towhich jobs.The General Counsel presented a number of witnesseswho testified to the fact that Riggi used subjective criteria indeciding who should be referred to jobs. Thus, WakilAbdunafi, a member of the Union for 9 years, testified thatRiggi simply chose whomever he wished to work at a giventime and referred him to a job by handing him a referral slip.He noted that it did not matter what time the individualarrived at the hiring hall and that time of arrival was not afactor in Riggi's decision to send a man to work. Prior toSeptember 1977,' no one signed in at the hall. Further,Abdunafi stated that no standards or guides were utilized bythe business manager or his assistants to help them choose' Two sons of a foreman brought up from Philadelphia to work as laborerswithin the Union's jurisdiction later became members of the local.Local Union No. 174. International Brotherhood of Teamsters ChauffeursWarehousemen and Helpers of America, Independent (Totem Beverages. Inc.).226 NLRB 690 (1976); Castleman and Bates. Inc. 200 NLRB 477. 482 (1972).one applicant over another, nor were any records kept whichwould enable these union officers to determine who had beenreferred out in the past and perhaps thereby enable them tochoose, on the basis of previous hours worked, who should,in fairness, get the next available job.Adolph Farmer similarly testified that he knew of nostandards by which Riggi and his assistants were guided inchoosing applicants for referral; none were posted. DuringAdolph Farmer's testimony a stipulation was received intothe record that, indeed, no records were kept at the hall toshow either where applicants had been referred on a givenday or what jobs were available for bidding or for referral.The testimony of Abdunafi and Adolph Farmer wassupported affirmatively, in part or in rorto, by all of theGeneral Counsel's witnesses that testified regarding thesubject. No one disputed their testimony concerning the lackof written standards or records.In summary, if the General Counsel's witnesses cannot besaid to have adequately testified affirmatively that solelysubjective criteria were used, it can safely be concluded thatany objective criteria upon which choices for referral couldbe made were entirely absent. Thus, reporting time at thehall was not considered of importance for no sign-in sheetwas in use, and it was credibly testified to that reporting timewas clearly not a visible consideration in Riggi's decision asto his choice for referral to specific jobs. Likewise, since nowritten records were kept indicating who had been referredto what jobs in the past, and no records kept as to futureavailable jobs and possible referrals, no apparent objectiveattempt was being made to distribute jobs either by numberor by hours in such a manner as to insure a fair andimpartial distribution of available work. Riggi's testimonyconcerning his keeping such information in his head isrejected in light of the number of applicants, jobs, and hoursof which he would have had to keep mental records over theperiod of years in question.The Union, in addition to admitting that no standards,written guidelines, or records of the type discussed suprawere kept, further admits, in keeping with the allegationcontained in the complaint, that subjective criteria were thebasis upon which the Union made its referrals, and moreovercontends that the use of such subjective criteria isC"othproper and desirable under the circumstances. In support ofthis contention, the Union relies primarily on the testimonyof John Riggi, who described the referral procedure as wellas the subjective basis upon which he ostensibly relied indeciding which applicants should be referred to the jobsavailable. Riggi testified that contractors, through theirsuperintendent or the foreman or steward on the job, wouldcall the hiring hall to request the Union to send out a certainnumber of men, sometimes particular types of workmen.'"When Riggi received these calls he would look out into thehall to see if there were any men present who could do thejob which was to be filled. If such a man were present in thehall at the time, Riggi would call him in, hand him a referralslip and send him to the job. In determining whichindividual best fit the requirements of the job, Riggi testified' Certain reforms were undertaken in the referral system in September 1977which will be treated separately, infra.'o Riggi also received information as to possible future jobs through the useof Dodge Reports and through attendance at prejob conferences withcontractors.I01 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he used certain subjective criteria. First, he consideredthe ability of the individual to do the work involved. Riggitestified that he knew which of the people at the hall couldrig a scaffold, operate a forklift, power buggy, or jackham-mer or work with concrete. Riggi emphasized that it wasimportant that men capable of performing such functionswere sent to the job rather than men "off the street" because"there's a lot of human lives at stake here." A second basisfor choosing a particular workman for a job, according toRiggi, was the consideration of the status of the workman'ssituation with regard to the Welfare and Pension Funds. Toremain qualified for welfare and pension benefits, a membermust work a certain number of hours, making the necessarycontribution to these funds. If a particular member were indanger of falling in arrears in his payments, Riggi would givesome consideration to this fact when making referrals.Finally, Riggi testified, he gave consideration to an individu-al's financial condition when making referrals. Thus, if anindividual should approach Riggi and advise him that hewas in a financial bind, that a mortgage payment was due,that he needed something for his kids, or that he had adoctor bill to pay, Riggi would give weight to such mattersin determining who should be referred."Respondent takes the position that the use of suchpaternalistic considerations in making referrals is not onlylawful, but, when properly administered in a nondiscrimina-tory manner, is even desirable. The General Counselcounters that the use of subjective criteria such as thosedescribed herein places tremendous power in the hands ofthe single individual making the decisions, such as tonecessarily have "a significant impact on the membership asthey realize what the consequences are of falling intodisfavor with Riggi." The General Counsel'2correctly pointsout that Riggi decides himself whether a man has thenecessary qualifications to do a particular kind of job andpersonally decides whether an individual's adverse financialcondition is difficult enough to warrant special considerationin determining whether he or someone else should bereferred to a particular job. Discriminatory motivation aside,the General Counsel argues that Riggi is in no position tomake the decisions he does on the basis of the subjectivecriteria he utilizes because he does not spend that much timeat the work sites and does not actually know how capablethe individuals he sends out to the jobs are. He may, as hetestified, know the capabilities of the "old timers," but headmittedly does not know the abilities of the younger men,much less those of the nonmembers who may utilize thehall's services sporadically or for the first time. Clearly, ifprospective applicants know that Riggi chooses individualsfor referral, not on the basis of the man's actual abilities, butrather on the basis of how long and how well Riggi has beenacquainted with a man, it would follow that such prospectiveapplicants would consider it worthwhile not only to be amember in good standing of the Union but, above all, afriend of Riggi. Thus, assuming, arguendo, as GeneralCounsel argues, that Riggi chooses individuals for referralon the basis of how long and well he has known them and," As will be shown infra, Riggi gave no consideration to pension andwelfare payments or financial insecurity where Abdunafi was concerned,though Abdunafi's financial problems-including his having been evictedfrom his home-were well known throughout the Local.rightly or wrongly, assumes on the basis of his acquaintancethat the "old timers" are better workmen than the youngerunion members or "off the street" applicants, the GeneralCounsel's logic does not appear faulty that it would tend todrive individuals to curry favor with the business managerand to join and become members in good standing in theUnion. The result would be, necessarily, enhancement ofRiggi's and the Union's power." But, again, assuming that abusiness agent uses the criterion of "capacity to do the job"in referring individuals, making frequent visits to theworksites and eyewitness observations of individuals actuallyperforming tasks, thereafter making nondiscriminatory re-ferrals on the basis of the knowledge he obtains from theseobservations, such referrals would still be subjective in thatthe business agent makes his determination subject to hisown perceptions of individuals at the jobsites. But are we toreject this kind of expertise simply because the process isopen to possible abuse? Or is it the better course to permitthe use of subjective criteria in referrals and question onlythose cases where abuses occur, where discriminatorymotivation or invidious considerations appear to havetainted the fair and impartial character of the system, be itbased upon subjective criteria or otherwise?Further, the General Counsel also attacks the Union's,that is Riggi's, utilization of such subjective considerationsas an individual's financial condition as a basis for determin-ing whether or not a specific individual should be referred toa particular job rather than someone else. The theory is, ofcourse, that if the Union, through Riggi, chooses to aid oneindividual rather than another because the former is more inneed than the latter, the result would again be to encourageunion membership. Showing favoritism toward those indi-viduals who cannot pay their mortgage or medical bills orare about to lose their welfare or pension benefits surelyencourages those individuals to be loyal to the Union; but, asstated in Local 357, Teamsters, supra at 675:It may be that the very existence of the hiring hallencourages union membership. We may assume that itdoes. The very existence of the union has the sameinfluence. When a union engages in collective bargain-ing and obtains increased wages and improved workingconditions, its prestige doubtless rises and, one mayassume, more workers are drawn to it. When a unionnegotiates collective bargaining agreements that includearbitration clauses and supervises the functioning ofthose provisions so as to get equitable adjustments ofgrievances, union membership may also be encouraged.The truth is that the union is a service agency thatprobably encourages membership whenever it does itsjob well. But, as we said in Radio Officers v. LaborBoard, supra, the only encouragement or discourage-ment of union membership banned by the Act is thatwhich is "accomplished by discrimination."So, applying the Court's rationale to the instant case, onecan reasonably conclude that although referring individualson the subjective basis of financial need will likely result inthose individuals so aided being more inclined to favor the': G.C. br., p. 35." Local 357, International Brotherhood of Teamsters. Chauffeurs Ware-housemen and Helpers of America Los Angeles-Seattle Motor Express] v.N.L.R.B., 365 U.S. 667, 671 (1961).102 LABORERS, LOCAL 394Union, this does not appear to be necessarily violative of theAct for it is not, in and of itself, discriminatory in nature.The record indicates that a certain factionalism hasmanifested itself among the rank and file of individualsutilizing the services of the hiring hall. Quite clearly anumber of individuals find the current union leadershiplacking in many ways. Others, however, have shown fierceloyalty to Riggi and his assistants. No doubt a number of thelatter approve of the use of such subjective criteria asfinancial need as one basis for making referrals, and who cansay it is wrong to award jobs to those who need them most?Perhaps, by the nature of things, those who are most friendlywith the union hierarchy, Riggi in particular, are most likelyto confide in him that they are in particular need of work,while those who have found grounds for disagreement willchoose, for one reason or another, not to approach him forspecial consideration. But granted that this is, perhaps, thesituation that exists, should a decision be rendered that aunion may not choose to refer out one man before anotherbecause the former is under greater economic stress than thelatter? Should there be a blanket ruling that no suchsubjective considerations be entertained? I think not, for theSupreme Court has held that:Where, as here, Congress has aimed its sanctions onlyat specific discriminatory practices, the Board cannotgo further and establish a broader, more pervasiveregulatory scheme."It would thus appear that the Board may not ban the use ofall subjective criteria in determining order of referral as longas those criteria are nondiscriminatory. However, above andbeyond the Supreme Court's apparent proscription that theBoard has not been empowered to establish specific criteriafor the "proper" running of a hiring hall, there is also thephilosophical/legal consideration enunciated by Justice Har-lan in the cited case (at 680):A union ...is privileged to make decisions which arereasonably calculated to further the welfare of all theemployees it represents, nonunion as well as union, eventhough a foreseeable result of the decision may be toencourage union membership.This Court's interpretation of the relevant statutoryprovisions has recognized that Congress did not meanto limit the range of either employer or union decisionto those possible actions which had no foreseeabletendency to encourage or discourage union membershipor concerted activities. In general, this Court hasassumed that a finding of a violation of Section 8(aX3)or 8(b)(2) requires an affirmative showing of a motiva-tion of encouraging or discouraging union status oractivity.I would find that the subjective criteria utilized in part byRiggi in making certain referrals, such as his own personaleducated view of an individual's capacity to do certain typesof work and an individual's financial condition, do notnecessarily reflect discriminatory motivation and, unless"Local 357. Teamsters supra at 676." Local Na 324. International Union of Operating Engineers AFL-CIO(Michigan Chapter. Associated General Contractors of America. Inc.), 226NLRB 587, 595 (1976).otherwise shown to be discriminatorily, unfairly, or invidi-ously motivated, would not be per se violative of the Act;provided, further, that such criteria are subordinated to anoverall, established, objective referral system easily under-stood by and accessible to prospective applicants for referral.Thus, what is basically wrong with the referral systemused by the Union in the instant case is not the use of theparticular subjective criteria defended by Respondent as notonly lawful but desirable, but the fact that subjective criteriaare the sole basis for referral, without any visible objectivecriteria being utilized to insure fairness and impartiality. Asnoted by Administrative Law Judge Reis in a context"somewhat different from that of the instant case, but dealingwith the necessity of making information available toprospective applicants for referral:There inheres an enormous potential for abuse in ahiring hall which maintains no published priority lists,which operates with no written standards for referral,and in which the livelihood of men has been confined tothe unbridled discretion of a few union officials.Administrative Law Judge Reis, with reference to thecongeries of his own case, continued:There are many records here, not examined into ahearing, which facially suggest discrimination or prefer-ence and which beg for explanation ...While I wouldsuppose that Section 10(b) would lay to rest thepossibility of further Board proceedings as to theseparticular records, the broader question of whether ahiring hall may be operated in this fashion should bepursued.Within a year of Administrative Law Judge Reis' Deci-sion, another case'was heard and decided in whichAdministrative Law Judge Holmes noted at 697:The [referral] system was operated without any objec-tive criteria or standards and in a discriminatorymanner. Simmons' [a union official] testimony in thisregard is the most significant because Simmons was thesole person with complete authority over who would bereferred. Simmons testified, "If you're asking whetheror not I have written standards or any other kind ofstandards, no, most of them are in my head."This of course reflects the situation extant here. Administra-tive Law Judge Holmes commented at 699-700:It seems to me that ...subjective criteria rather thanobjective criteria, were used. .... [The Union] did nothave any written standard or any other kind ofstandards for referral. ....Accordingly, I find that the Respondent has operatedits hiring hall and referral system for referral ofpermanent employees to Totem without any objectivecriteria or standards for the referral of unit employeesand in a discriminatory manner in violation of Section8(bX )( A) and (2) of the Act.'' Local Union No. 174. International Brotherhood of Teamsters, Chauf-feurs Warehousemen and Helpers of America, Independent (Totem BeveragesInc.), 226 NLRB 690.103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board" in reviewing Administrative Law JudgeHolmes' Decision did not treat the question of whether ahiring hall which utilizes purely subjective criteria in theoperation of its referral system and totally neglects the use ofany objective criteria in the operation of that system is per sein violation of the Act. Administrative Law Judge Holmesfound independent discriminatory motivation in addition tothe lack of objective criteria and standards in the referralsystem in the case cited. Nevertheless, in a subsequent casethere is the following notation in a footnote:'Member Jenkins, in accord with the Board's decisionin Local Union No. 174, Teamsters (Totem BeveragesInc.), 226 NLRB 690 (1976), would find that Respon-dent's operation of an exclusive referral system withoutany objective criteria for the referral of employeesviolated Sec. 8(b)(I)(A) and (2) of the Act and that theoperation of the discriminatory referral system was oneof the reasons for Respondent's failure to refer allegeddiscriminatees Hendrix, Newcomer, and Penrose. Ac-cordingly, Member Jenkins would find further that saidfailure was discriminatory and in violation of Section8(b)(IXA) and (2) of the Act.Chairman Fanning and Member Murphy agree withthe Administrative Law Judge that the evidence fails toestablish that Respondent's failure, if any, to referHendrix, Newcomer, and Penrose was a result of themanner in which the hiring hall was operated or that-at least with respect to Penrose-there was any failureto refer.Since Member Jenkins in Totem made no comment on thesubject of a hiring hall operating without objective criteriabeing per se violative, yet appeared in Millstone as though hehad found it so, and since the rest of the panel in each ofthose cases was different, there is no way of knowing whatthe Totem panel would do in the Millstone case; that is,whether they would have applied Board Member Jenkins'Totem rationale to Millstone and agreed with his conclu-sions.If I am not reading into Board Member Jenkins' rationalesomething that is not there, I understand him to be holdingthat in a particular case, if there are findings of specificviolations of Section 8(b)(1)(A) and (2) toward certainreferral applicants which satisfy the motivational require-ments of Local 357," and the discriminatory failure orrefusal to refer occurs in the context of the operation of areferral system based solely upon subjective criteria withoutany objective criteria being utilized, then the operation ofsuch a hiring hall arrangement is itself violative and anyindividual shown to have suffered by virtue of that discrimi-natory referral system is discriminated against within themeaning of the Act, even without a finding of particulardiscriminatory motivation as regards those individuals.Although I have not been able to make a finding on thesubject on the basis of stare decisis in Board or in court law,philosophical and legal bases for holding that the operation" The panel consisted of Members Jenkins, Penello, and Walthers."Laborers' International Union of North America. Local No. 282, AFL-CIO (Millstone Construction Company, et aL), 236 NLRB 621, fn. 3 (1978)."Local 357. Teamsters supra.D Local No. 324. International Union of Operating Engineers AFL-CIO(Michigan Chapter, Associated General Contractors of America. Inc.), supra.of a hiring hall referral system void of objective criteria is perse violative of Section 8(b)(1)(A) and (2) of the Act may befound in that line of cases which holds that a union owes tothe individuals it represents fair and impartial representa-tion, and that fair and impartial representation in thecontext of an exclusive hiring hall situation requires theunion to furnish to individuals so requesting it informationconcerning the referral or out-of-work list, including namesand addresses of potential applicants for referral who areincluded thereon. The Board has stated2' that a union'sarbitrary refusal to comply with an individual's reasonableand manageable request for job referral information is abreach of its duty of fair representation and thereforeviolative of Section 8(b)(1)(A) of the Act. In finding theviolation, the Board noted in the cited case that therespondent union's refusal to prepare the list of employeeson the referral register and supply it to the individualrequesting it deprived that person of the only means wherebyhe could fully investigate whether or not his referral rightswere being protected. In light of this rationale, how can itpossibly and logically be concluded that it is violative todeny referral information to an individual who needs it toprotect his referral rights, but not a violation for a businessagent or union to deprive the entire 400 to 500 individualsdependent for their livelihood on referrals, as in the instantcase, of similar necessary referral information by the simpleexpedient of refusing to keep standards or records whichcould be used by them to insure, fairness and impartiality inthe operation of the hiring hall? If, as is the case in theinstant proceeding, the only standards or records of referralsare kept in the business manager's head, that procedureeffectively denies all applicants for referral the informationwhich the Board has stated they need to protect their rights.Failure to keep proper records which may serve as objectivecriteria for referral, and the operation of a hiring hall solelyon the basis of subjective criteria, as in the instant case, istherefore per se violative of the Act.The record reveals that the business manager also grantedthe request of various stewards and foremen for the referralof specific individuals, and, inasmuch as this practice is opento the same objections as the failure to maintain appropriateobjective standards and is, in effect, another means ofavoiding the proper use of objective criteria in makingreferrals, it too is, for reasons stated, violative of the Act.Backdooring, which, in effect, this practice amounts to, inorder to avoid the fair and impartial operation of a properreferral system is discriminatory.2" International Associationof Bridge, Structural and Ornamental Iron Workers, LocalNo. 433 (The Associated General Contractors of California,Inc.), 228 NLRB 1420 (1977).b. After September 1977The Union takes the position that as of September 1977 itdevised a referral system containing the necessary objectivestandards to insure a fair and impartial operation of its" Although this issue is not specifically and separately alleged in thecomplaint, it is sufficiently encompassed within the broad language of para. 13to permit findings to be made with regard to it inasmuch as the matter wasfully litigated at the hearing. McGraw-Edison Company v. N.L.R.B.. 419 F.2d67 (8th Cir. 1969).104 LABORERS, LOCAL 394hiring hall. Although not all of the plan's provisions hadbeen instituted at the time of the hearing, several of the moreimportant provisions were put into effect. Among these werea work classification system, a sign-in procedure, and acarry-over feature designed to assure each applicant forreferral that if he is not referred out to a job the first day, hisname will remain on the list and be moved up in properorder, so that he is referred out the second or third day asjobs become available. According to the Union, the essentialelements of the plan are in operation and working well, andthe few exceptions which came to light during the hearingare insufficient to warrant a finding that the new plan isdefective.The General Counsel, on the other hand, contends thatthe September 1977 plan does not reflect any great change inthe operation of the hiring hall since basically it is ignored byRiggi, who continues to refer individuals on the basis of thesame subjective criteria as he has in the past.With regard to the changes in hiring hall procedures asreflected in the September 1977 plan, it should first be notedthat any reform in the hiring hall referral system that mayhave been instituted subsequent to the issuance of thecomplaint alleging 8(b)(IX)(A) and (2) violations occurringprior thereto does not, of course, obviate the need for aremedial order, for it is settled law that the discontinuance ofunfair labor practices does not dissipate their effect. TheUnion does not dispute this fact. The Union does, however,argue that an abortive attempt on its part and on the part ofthe General Counsel to reach settlement was based, in part,on the new hiring hall procedures initiated in September1977 and implemented shortly thereafter, and it requeststhat the settlement be unilaterally approved on the basis ofthe newly instituted referral system. During the hearing, Irefused to approve the settlement on grounds that WakilAbdunafi and Adolph Farmer, alleged discriminatees, wereoffered nothing to make them whole for losses which theymay have suffered due to the alleged failure of the Union torefer them. I hold to my decision on this score and for thereasons cited.Finally, with regard to possible violations on the part ofthe Union since the implementation of the new hiring hallplan, it should be noted that the hiring hall plan ofSeptember 1977 was instituted long after issuance of com-plaint. The complaint did not, therefore, contain eitherallegations concerning the institution of that plan or its laterimplementation, nor was the complaint amended at hearingto include such allegations. Although counsel for theGeneral Counsel collaterally attacks the means by whichreferrals have been made at the hall under the plan sinceSeptember 1977 as a sort of adjunct to its case-in-chief, in anattempt to show that its use did not ameliorate conditions atthe hall, he did not specifically request that the plan or itsuse be found in violation of the Act. Therefore, in light of thefacts that there is no specific allegation concerning the newhiring hall plan; that evidence in the record concerning theplan is at best sketchy; that the plan was instituted by theUnion in a good-faith effort to reach settlement, whileworking together with the Regional Office to solve theproblems theretofore found to be in evidence; and that, at" Case 22-CB-3849." Riggi testified that Abdunafi was opposed to union policies and wasany rate, Abdunafi has filed new charges specifically relatedto the new hiring hall referral system, and these charges arecurrently under investigation," I will make no findingconcerning the new hiring hall referral system or itsoperation.3. The alleged failure to refer Wakil Abdunafia. Abdunafi's protected activitiesWakil Abdunafi, the Charging Party herein, testified atlength concerning his intra-union activities and his filing ofcharges and giving of testimony under the Act, for which, itis alleged, Respondent Union retaliated against him byrefusing to refer him for employment. Abdunafi's testimonyis voluminously supported by a myriad of documents.Though perhaps not necessary to a finding of a violationwith regard to the Union's failure to refer Abdunafi, thetotality of his intraunion efforts to change the referral systemis laid out in minute detail herein, in order to show howimpossible it is for a job applicant to obtain redress in anexclusive hiring hall situation where that individual has beendenied referrals and where the union hierarchy is incomplete control of such referrals and maintains no criteriaor standards upon which that applicant or other applicantsmay rely to support their grievances, and to show, moreover,the hopelessness of that individual's case where a singleindividual or small group of individuals not only controls alljob referrals, but also the dispensation of justice within theunion.Abdunafi and Business Manager Riggi have been ac-quainted with each other for 20 to 25 years. During most ofthis period their relationship was relaxed and friendly. Theysocialized together and Riggi befriended Abdunafi on a leastone occasion with personal financial help when Abdunafiwas in need. This was in 1965. Riggi was even cosignatory toa loan for Abdunafi on a later occasion. Through 1968 and1969 this relationship continued to be cordial and wasreflected in the referrals which Abdunafi obtained forhimself, his friends, and between 1965 and 1970 for his son.In 1969 or 1970 Abdunafi began to take issue with certainpolicies within the Union which were implemented orfostered by Business Manager Riggi and the executive boardof the Union. Abdunafi testified and Riggi conceded thatfrom 1969 on Abdunafi and Adolph Farmer were the mostvocal members of the Union critical of the policies whichRiggi and the executive board favored. It was about thistime, according to Riggi, that the friendly relationshipbetween Abdunafi and the business manager began todeteriorate. They ceased to socialize and Riggi admitted thathe did no favors for Abdunafi thereafter.In 1971 Abdunafi, supported by Adolph Farmer, spokeout from the floor at numerous union meetings as well aselsewhere against the policies of the union leadership.Although other members occassionally likewise spoke outagainst such policies, it is generally conceded by all thatAbdunafi and Adolph Farmer were the most outspoken.Upon occasion when Abdunafi and Adolph Farmer criti-cized the way that the Union was run, their criticismoutspoken about it for over 20 years. There is no evidence, however, tosupport Riggi's bald assertion on this matter.105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresulted in shouting matches between them and the unionleadership, and some meetings were closed for being "disor-derly."At one meeting in mid-1971 there was a discussionconcerning pensioners coming out of retirement and beingreferred to the best jobs. Abdunafi and Adolph Farmer firstraised the issue and vociferously objected to this practice.Emmanuel Riggi, the business manager's father, was one ofthe pensioners specifically discussed at this meeting. Thediscussion erupted into a heated argument between Abduna-fi and Adolph Farmer on the one hand and John Riggi andhis father on the other. After the meeting was adjourned asdisorderly, John Riggi went to the back of the meeting hall,grabbed his father by the arm, and told him, "Don't arguewith these guys, Pop, I will hit them in the pocketbookwhere it hurts." I find the incident discussed herein ashaving occurred as described by the General Counsel'switnesses.Abdunafi's and Adolph Farmer's attempt to restrict jobreferrals to nonpensioners is activity protected under the Actand Riggi's threat to "hit them in the pocketbook" clearlyindicates animosity and an intention to retaliate againstAbdunafi and Farmer because of their participation in thisprotected activity. But for the restraints of Section 10(b), thethreat would be found to be violative under the Act.During meetings in early 1971, and prior thereto, Abdu-nafi complained to Riggi about not being referred out tojobs. He and Adolph Farmer repeatedly made a point notonly of the fact that pensioners were getting the better jobsas noted above, but also that college students were beingreferred out to jobs during holiday seasons and in thesummer, while members in good standing, such as them-selves, were out of work. In May Abdunafi wrote a letter tothe International in which he complained that in referringmen to jobs the Local did not keep a roster, and that itsfailure to do so resulted in card-carrying members beingdenied work while pensioners, college boys, and nonmem-bers were getting jobs. He requested that the Internationaltake action at the forthcoming September convention toameliorate the problem and specifically requested permissionto address the convention himself on the matter. TheInternational replied that it would refer Abdunafi's letter toits New York regional office.On May 28, 1971, Abdunafi brought internal chargesagainst Business Manager Riggi charging him with racialdiscrimination, alleging that of 40 new members broughtinto the Union, 36 were Italian, only 4 were blacks, and nonewere Spanish Americans. He charged that this was anattempt on Riggi's part to control the Union. He furthercharged Riggi with preferential treatment of certain mem-bers, thus attacking the referral system, as operated byRiggi, as being unfair. He noted in his charges that while hehad been out of work for 6 months, certain other individualshad been put to work several times on different jobs,including the new members who were referred out to jobswhile he, Abdunafi, was not considered at all. Finally, heobjected to the fact that Riggi referred college students tojobs during the holidays, again while Abdunafi and othermembers in good standing were ignored. He asked for a new" This event is described as testified to by Abdunafi and Gissendaner, bothwitnesses for the General Counsel. Riggi denied having made the statementhiring hall system of referral. These were the first chargesever filed personally against Riggi.About this period of time, during the union meetings,Abdunafi and Adolph Farmer vocally took issue with theunion leadership with regard to other matters. When at theJune 4 meeting a recommendation was received to suspendsummer meetings, Abdunafi and Adolph Farmer strenuous-ly objected. Once again, a rather heated argument ensued.Similarly, Abdunafi and Adolph Farmer took issue with theunion leadership, and Riggi in particular, throughout themeetings held in 1971 on such issues as the amount of moneyprovided out of the Union's treasury for delegates to theSeptember convention, money paid out of the treasury toRiggi, and, of course, the contents and subject matter ofAbdunafi's charges against Riggi, all of which frequentlyresulted in what some witnesses described as personalattacks on Riggi by Abdunafi and which others describedsimply as heated arguments between or among the partici-pants.About the time that Abdunafi brought his charges againstRiggi he similarly brought charges against other members ofthe union leadership. He filed one charge against thepresident of the local and its entire executive committee ongrounds that they permitted a raising of dues on a show ofhands without taking a proper secret ballot vote. The recordis not clear as to the outcome of these charges.Despite the opposition of Abdunafi and Adolph Farmer tothe suspension of meetings during the summer of 1971, thosemeetings were nevertheless suspended. Abdunafi therefore,once again, contacted the International stating that hischarges against the executive board and the "accused"should have received attention. He noted his anger andargued that since meetings had been suspended he had tobring his complaint directly to the attention of the Interna-tional. He said that there should be constitutional modifica-tions to protect his rights and demanded a new referralsystem using a roster to protect dues-paying members. Hecharged that members had no voting power, that blacks werebeing starved out of the local, and that there was aconspiracy between the local's executive board and theUnion's New York regional office to delay action. In lateOctober receipt of Abdunafi's letter was acknowledged bythe International. Abdunafi was advised that his earliercorrespondence had been forwarded to the New Yorkregional office of the Union, but that the regional office hadbeen unsuccessful in trying to contact Abdunafi. It was thensuggested that Abdunafi contact a particular official at theNew York regional office who would do whatever possibleto straighten everything out.In October 1971 Abdunafi received notice that his chargesagainst Riggi would be heard by the executive board onOctober 18, 1971. The hearing was, in fact, held on thatdate, and by letter dated October 27, 1971, Abdunafireceived the trial board's report. The report stated thatalthough Abdunafi was free to bring charges against anymember or officer of the Union, he had failed to indicate anybasis for the charges he had brought. Nevertheless, thereport stated, his charges were heard, but after hearingtestimony from both sides the trial board found no groundsand describes an entirely different situation. Riggi's denial is, however,discredited in favor of the testimony of the General Counsel's witnesses.106 LABORERS, LOCAL 394for the complaint. It noted that the decision being renderedwas an informal one because "no complaint of any violationof the Uniform Local Union Constitution exists." It furthernoted "that a previous similar complaint by another brothermember was heard and judged by the Trial Board, and thedecision rendered was the same" and that "any futuresimilar complaints of racial discrimination or preferentialtreatment will not be heard by any Trial Board of Local 394unless a violation of the Uniform Local Union Constitutionis cited."When Abdunafi received the decision and report of thetrial board, apparently in disagreement with its findings, hefiled new charges, this time against the recording secretary,the entire executive board and the hearing panel for "notbeing fair and impartial and for being influenced by BrotherRiggi whom they must depend on for work." Abdunafistated in his charge that to prove his case against Riggi hewanted certain union records produced upon which hewished to rely, but that when he asked for the records, Riggistated that he would not permit their production. Accordingto Abdunafi's charge, when Riggi forbade production of therecords, the trial board did not pursue the matter. Thisprevented Abdunafi from obtaining the evidence he neededto support his charge against Riggi. Abdunafi charged thatthe trial board members were dependent upon Riggi forwork since he was in total control of referrals and for thatreason they would not act impartially for fear of notobtaining work in the future. Thus, Abdunafi implied thatnot only does Riggi determine who makes a living throughhis control of the referral system, but that he also, throughthis power, controls justice within the Union, therebycutting off any effective means of appeal, again by virtue ofhis control of the entire hiring hall referral system. This, atleast, was Abdunafi's charge.2On November 3, 1971, Abdunafi appealed the trialboard's decision and in his letter of appeal to the Interna-tional of that date implied that the local had engaged indiscrimination based on color, national origin, and/orreligion and charged it with preferential treatment, notingthat the entire executive board of the local, the men whoheard and judged Abdunafi's charges, represent a control-ling faction in the local who "have raped the Local of all thebest jobs for themselves, family and friends." Receipt ofAbdunafi's appeal was acknowledged in December 1971 bythe International and he was later advised that a hearing onhis appeal would be conducted on January 20, 1972, in NewYork City.Also on November 3, 1971, Abdunafi filed additionalcharges against Jack Merlo, president of the Union, andagainst the entire executive board for suspending the July,August, and September union meetings, during whichsuspension the alternate candidate picked to attend theconvention was, he charged, chosen illegally. The newcharges also included the allegation that Recording Secre-tary Phillip Renna and the entire executive board hadtampered with and falsified the minutes of the June meetingsin connection with the extraction of $3,000 from the Union'streasury. Though it was not clear from the document itself," The numerous documents received into the record by stipulation of theparties were received for the purpose of showing the extent of Abdunafi'sintraunion activity. not for the truth of assertions contained within thedocuments.it would appear that the charge was that a motion had beenincluded in a previous meeting's minutes to give $1000 toeach of the delegates to the convention, and that theminutes, as written, did not reflect what actually hadoccurred.On January 14, 1972, the executive board through itssecretary, Phillip Renna, advised Abdunafi that the chargesincluded in Abdunafi's letter of November 3 would not beheard because his charge that the suspension of meetingsduring the months of July, August, and September wasillegal was the subject of an earlier charge filed by anothermember which had already been resolved, and the resolutionof the earlier charge disposed of Abdunafi's charge. Withregard to Abdunafi's charge that the alternative candidate tothe September convention had been chosen illegally, theexecutive board decided that since the executive board hadselected two alternative delegates at a meeting on September18, 1971, and one of them attended the convention, theprocedure was not in violation of the constitution. Withregard to the charge of tampering with and falsifyingminutes in order to extract monies in violation of theconstitution, the board noted that member Adolph Farmerhad filed a similar charge and had been denied a hearingbecause there was no evidence of any tampering with orfalsifying of minutes. The report further noted that theconstitution authorizes lawful expenditures and the allot-ment of convention expenses is a lawful expenditure. Itconcluded that since Farmer is appealing to the Internation-al, no trial board hearing would be held. Finally, with regardto the charge that delegates to the International's conventionheld in September 1971 were alloted $1000 each in violationof the International's constitution, the report noted that theinternational constitution allows for per diem expenses bythe International to delegates but does not state that a localunion cannot supplement these expenses, and there wastherefore no basis for the charge. Upon receipt of the localexecutive board's report, Abdunafi wrote a letter to theInternational complaining about his being refused a hearingby the executive board of the local union, noting that there isnothing in the constitution which permits denial of a hearingon the grounds tendered by the local union's executiveboard. Abdunafi was advised on February 28, 1972, that thematter had been placed on the agenda of the International'sgeneral executive board. On June 21, 1972, he was furtheradvised that a hearing panel of the general executive boardwould consider the matter on July 11, 1972, in New YorkCity, however, the record reveals that the matter was heardor also heard by the general executive board some timeduring the period July 24-28, 1972, in Banff, Alberta,Canada. The hearing panel in Banff decided26with regard tothe suspension of meetings in July, August, and September1971 that "the time to hold said meetings has passed andthey cannot be ordered to be held." The panel further foundthat at the meeting of June 4, 1971, a motion was made,seconded, and passed to allow each delegate to the conven-tion expense money, and presumably it was therefore legal;that the charge that the minutes were falsified was notproven; and that the executive board indicated that there' Both Abdunafi and representatives of the local union made appearances.107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas no falsification of the minutes and no trial would be heldon these charges. The panel recommended that the appeal bedenied and its recommendation was adopted.On February 2, 1972, the general executive board of theInternational met in Miami to consider Abdunafi's appealdated November 3, 1971, concerning his charges of racialdiscrimination and preferential treatment levelled at Riggiand dismissed by the local union's executive board. Thegeneral executive board recommended that Abdunafi'sappeal be denied as he had failed7to substantiate his chargesagainst Riggi. This recommendation was approved.On December 12, 1972, Abdunafi attempted to filecharges directly with the International. He charged theentire local union's executive board with disregard of theconstitution when it filled the vacancy occasioned by theresignation of the vice president with an individual who didnot meet the requirements to fill that office as outlined bythe constitution. He requested the International to actbecause, he complained, the local's executive board alwaysfinds itself not guilty and because he could not get a fairhearing because the executive board consisted of relativesand friends of the union leadership. He charged the local'sexecutive board with being corrupt and requested theInternational to intervene. The International, on December20, acknowledged receipt of Abdunafi's letter and advisedhim that charges on the local level must first be heard by thelocal's trial board, after which appeals may be taken to thegeneral executive board of the International. On January 16,1972, Abdunafi followed the suggestion of the Internationaland filed his charges against the Union's entire executiveboard at the local level, alleging that it had chosen a memberto fill the vacancy for the office of vice president who metnone of the qualifications for the job. Receipt of Abdunafi'scharges was acknowledged on March 14, 1973, at whichtime he was advised that they would be heard on March 23,1973. Meanwhile, Abdunafi wrote one more letter to theInternational complaining about the delay caused by thefailure of the local union's executive board to meet, andbringing to the attention of the International the fact that hehad been filing charges and appeals without success for 2years and had not worked for I of these years. Once again,he blamed the hiring system and strongly implied that hisfailure to obtain work was in part due to the fact that he filedcharges. On March 20, 1973, Abdunafi indicated his distrustof both the local Union and the New York regional officewhen in a letter to the International he requested that anobserver be sent to the forthcoming March 23 hearing andnot from the New York regional office. The local executiveboard met on March 23 as scheduled and on March 28,1973, issued its decision finding that since Abdunafi present-ed no evidence, the complaint against the executive boardshould be dismissed. Abdunafi subsequently appealed thisdecision to the International and in the appeal explained thathe had brought witnesses with him through which heintended to submit evidence but that Riggi prevented himfrom using his witnesses. He also explained that when hewas asked to produce evidence in support of his charge, hetold the executive board that the evidence was contained in" Abdunafi was present, as were representatives of the Union." Abdunafi's charge is not, itself, part of the record.Art. Xll, secs. 5, 6, and 7 were cited.his charge and in the minutes of the meeting at which thealleged violation of the constitution occurred. Riggi, how-ever, refused to permit the use of the minutes as evidence,and for this reason Abdunafi was prevented from proving hiscase.Despite the initial decision concerning Abdunafi's chargethat the vice president's nomination was improper, and theexecutive board's findings of no evidence to support hischarge, the same trial board met again on April 11, 1973,and determined that Abdunafi had been right, that theindividual holding the position of vice president had, in fact,not been in good standing for 2 years preceding thisappointment and had, under the constitution, been appoint-ed illegally. The trial board recommended that the executiveboard take further action. Meanwhile, Abdunafi filed anoth-er charge, this one against Secretary Phillip Renna, theexecutive board, and the March 23, 1973, trial panel,apparently for their handling of Abdunafi's charge whichwas heard on that day.:" The hearing of this charge wasscheduled for May 9, 1973. On that day the trial boardrendered its decision finding that although Renna had beenguilty of negligence, he should not be penalized because ofillness in his family. It further found that the executive boardand trial panel of March 23, 1973, were not guilty of thecharges brought against them by Abdunafi. The decisionincluded instructions that no copies of the minutes of thetrial board's meeting were to be given out." It was notedunder separate cover that with regard to the charges againstthe trial board of March 23, 1973, all of the charged partieswere present but Abdunafi did not press'°his originalcharges against them and so they were dismissed asunfounded.On June 7, 1973, Abdunafi appealed the May 9, 1973,decision to the International, charging that the panel hadbeen handpicked and that it had willfully defied and violatedthe constitution, and demanding that the handwrittenminutes of the trial panel be made available.Abdunafi's appeal of the dismissal of his earlier chargesagainst the entire executive board and his appeal of the trialboard's decision to dismiss his charge concerning the illegalappointment of the vice president were decided at a meetingof the general executive board held at White SulphurSprings, West Virginia, during the period August 13-17, andthese decisions were adverse to Abdunafi's position. Abdu-nafi was so advised on August 30, 1973. Therefore, in a letterdated September 21, 1973, Abdunafi appealed the decisionsof the general executive board, reviewing all the grievances,charges, appeals, and supporting facts concerning thesematters and requesting permission to address the nextregular convention by way of appeal as provided by theInternational constitution. On September 25, 1973, Abduna-fi was advised by the International that he would subse-quently be advised of the dates of the next regular conven-tion and of the time and place at which he might appearbefore the committee on grievances, adjustments and ap-peals.On March 20, 1973, Abdunafi wrote to Robert E. Powellof the International stating that there are 125,000 blacks in,o Abdunafi had, in the meantime, been trying to get hearings before theInternational in Washington because he felt that he could not get a fair trial inNewark.108 LABORERS, LOCAL 394the International and asking Powell where he should seekhelp. There is no indication in the record as to whetherAbdunafi received any reply from Powell.Through a letter dated April 3, 1973, Abdunafi wsadvised by the Union that charges had been brought againsthim by John Riggi based upon alleged misconduct onAbdunafi's part at the March 23, 1973,3' meeting at whichhis charges against the executive board had been heard.Abdunafi was advised that a hearing on Riggi's chargesagainst him would take place on April 19, 1973. Theapparent basis for the charges were allegations by Riggi thatAbdunafi used foul language at the meeting during a heatedargument among those present. Abdunafi denies havingsworn, but admits that he may have used inflammatorylanguage. On April 19, 1973, the trial board held its hearingand found that Abdunafi had, as Riggi charged, conductedhimself at the March 23, 1973, meeting in a manner violativeof the constitution. Abdunafi was so advised by a letterdated April 26, 1973, in which he was also advised that hewas suspended from attendance at all regular and specialmeetings of the Union for year commencing June 1, 1973.He was also advised that the decision would not affect, orprevent future work referrals.Riggi testified that controversies have arisen at somemeetings during which tempers get frayed, that people shoutand get angry. He also testified that four-letter words undersuch circumstances are not uncommon and that at the samemeeting other members used improper language. Riggiattempted to make the point, however, that it was not theuse of the language used by Abdunafi so much as it was histone, and that disciplinary action may be taken againsmembers for swearing, depending on the tone. He stated thatit is a matter of "containing the meeting in its properperspectives" and "it is the duty of the president" to takesteps to insure this because the meetings must be conductedwith dignity. The president did not, however, bring chargesagainst Abdunafi on this occasion. Rather, it was Riggi whobrought charges. The record contains no evidence thatanyone had ever had charges brought against him, eitherbefore or after the incident of March 23, 1973, for swearingat a union meeting, other than the charges discussed in thisDecision.Despite Riggi's testimony that charges were broughtagainst Abdunafi not so much for the fact that he swore butbecause of the tone he used, I find that Riggi brought thesecharges against Abdunafi because of the various positionsAbdunafi had previously taken against Riggi and theexecutive board and the numerous charges he broughtagainst them, particularly his criticism of Riggi's one-mancontrol of the Union and its referral system. I base thisfinding on Riggi's own testimony that swearing was notuncommon at union meetings and that others had usedimproper language at the very same March 23 meeting, yetno one had ever previously been disciplined for swearing ashad Abdunafi. I find it of particular interest that it wasRiggi, rather than the president who, according to Riggi, isin charge of such matters, that brought the charges and that" Both Abdunafi and Riggi were in error as to the dates of this incident.Rather than relying upon their testimony, I rely on supporting documenta-tion." Abdunafi was advised by letter dated May 9, 1973, that it is customaryfor the general executive board to delegate its judiciary authority to hearingthe executive board panel found Abdunafi guilty andrecommended discipline all out of proportion to the of-fense-a full year's suspension from all meetings. Thoughthe internal disciplinary actions undertaken by this localagainst Abdunafi at Riggi's bidding are not subject to afinding of a violation, they are subject to analysis for thepurpose of determining whether or not there was animus onRiggi's part and on the part of the executive board in itsdealings with Abdunafi. I find therefore that Riggi broughtthe charges against Abdunafi and the executive board trialpanel suspended Abdunafi because of his continuing effortsto undermine Riggi's control of the Union and its referralsystem, and that Riggi's animosity, as reflected by Abduna-fi's suspension, sheds light on the subsequent events dis-cussed hereafter.Abdunafi subsequently appealed his suspension to theInternational in Washington, D. C., and asked for a hearingin Washington because he felt he could not obtain a fairhearing from the local's executive board since everyone onthe executive board depended on Riggi for job referrals. AsAbdunafi pleaded in his appeal, "they either fall in line ortheir families starve like mine." Abdunafi further urged thatwhen an executive board is charged with wrongdoing, itshould not then act as a trial panel. Thus, Abdunafiexpanded his charges against Riggi and the Union bycharging that Riggi's control of the referral system alsointerfered with fair and evenhanded dispensation of justicewithin the Union.On May 5, 1973, Abdunafi followed up his initial appealto the International with another, more detailed letter,attacking the system of trial procedures used at the local hissuspension the referral system and the complete control ofthe Union at the local level by Riggi and his "hand picked"executive board, and requesting once again that his appeal beheard in Washington." On May 8, 1973, he formallyappealed the executive board's decision of April 19, 1973,alleging that the panel was illegal because its members werenot disinterested but partial, unfair, and handpicked byRiggi. He asked for a new trial at which he would present hisown witnesses. He charged Riggi with retaliating againsthim because he had previously filed charges against Riggi.On July 19, 1973, Abdunafi was advised that a hearing onhis appeals would be held by a hearing panel of the generalexecutive board in New York on August 1, 1973. Abdunafiwas invited to be present at his own expense and to submit abrief or other documents, in the alternative. Despite hisappeals and other efforts, Abdunafi was suspended fromattending union meetings for I year. While on suspension hedid not, of course, attend union meetings but both beforeand after his suspension he attended meetings and vocifer-ously and untiringly pursued his goal of undermining Riggi'sauthority and control of the hiring system.On July 18, 1973, Abdunafi filed new charges against theUnion on the local level, this time against the May 9 trialpanel, alleging that it was handpicked, presumably by Riggi,and again bringing charges against the entire executiveboard. On July 25, 1973, Abdunafi was advised by Record-panels in various regions for the sake of expedition. Abdunafi replied on May4, 1973, stating that he did not want the New York panel to hear his case andasking rather that the general executive board in Washington hold thehearing. He also asked for a transcript of any hearing held in New York.109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing Secretary Renna that since he had not mentioned anyspecific violations as wrong, and no date was specified, hischarges would not be entertained.On December 21, 1973, Abdunafi wrote a letter toExecutive President Peter Fosco of the Laborers' Interna-tional Union of North America, in which he outlined thehiring hall referral system as he understood it to operate atthe Newark local. Specifically, he charged that 10 percent ofthe jobs, the best jobs, were awarded outside the hiring hall;that Riggi gives the better jobs to whomever he chooses; thatRiggi controls all referrals and therefore controls themembership; that other members including himself havebeen deprived of benefits under this system; and that theInternational assists the local union in its violation of theconstitution by ignoring what has been going on. Abdunafithen asked for an audience to discuss these matters. Receiptof this 3-% page single-spaced letter was acknowledged onJanuary 4, 1974, with a note that it had been referred to theunion's New York regional office. On January 28, 1974,Abdunafi mailed copies of this letter to the eight vicepresidents of the International along with a complaint in hiscovering letter that he had asked Fosco not to refer his letterto the New York regional office but to have the Internation-al tend to the matter. On February 28, 1974, Foscoacknowledged receipt of Abdunafi's letter to the vicepresidents and promised to inquire into the matter. In anundated letter" some time later, Abdunafi advised Foscothat he was in receipt of Fosco's letter dated April 11,1974. In his letter, Abdunafi stated that he was shocked tohave been told by Fosco that he had investigated Abdunafi'scharges and found that Local #394 does not have a hiringhall or roster system and that members were permitted toseek employment on their own. Abdunafi went on tocomplain about being out of work and deprived of welfareand pension benefits as a direct result of the illegal referralsystem. After reviewing the problems with the way thehiring hall system was run, Abdunafi registered an objectionto Fosco's telling him that he should seek his own employ-ment. Abdunafi then complained that the local was corruptand that the business manager only represented 10 percentof local laborers and got the better jobs for his own people.Abdunafi complained further that he could not obtain workbecause stewards and foremen would only accept laborerswith slips signed by Riggi. Abdunafi closed with a requestfor an audience. Receipt of Abdunafi's letter was acknowl-edged on October 9 by Fosco, who once again advised himthat it had been forwarded to the New York regional office.On December 23, 1974, Abdunafi wrote to Fosco onceagain, enclosing clippings from the Elizabeth Daily Journalof the same date. He advised Fosco that it was Fosco's job todepose Riggi and see to it that a fair and impartial hiringsystem was installed. He told Fosco that he had not receiveda reply to his last letter and took the step he did with greatreluctance because he was forced to do so under thecircumstances. Abdunafi was apparently referring to hisfiling of charges against the Union with the National LaborRelations Board on December 12, 1974.76 He had previously" The letter was allegedly postmarked September 10, 1974, according to acommunication from Fosco to Abdunafi's dated October 9, 1974.Not included in the record. Once again the description of the content ofFosco's letter as described in Abdunafi's letter is noted, not to show whatFosco's letter allegedly contained nor for the truth of matters contained infiled charges against the Union with EEOC in October 1974.Fosco acknowledged receipt of Abdunafi's letter on January2, 1975.On July 1, 1975, Abdunafi filed the charge in the instantproceeding. The charge was discussed at union meetings byAbdunafi and by the union leadership. The union leadershipmaintained that the filing of the charges with the NationalLabor Relations Board put the Union under a financialstrain and that they could not tell what the total cost wouldbe because they did not know how long the matter would bein issue. In particular, attorney's fees were discussed, andcertain sums of money labeled as attorney's fees andapparently received by the business agent for that use werequestioned by Abdunafi.Even after filing the unfair labor practice charges againstthe Union in late 1974 and 1975 Abdunafi pursued hisobjective of getting the hiring hall referral system changedthrough internal means. On September 27, 1975, he onceagain filed charges personally against Riggi for "unfairhiring practices." The matter was tabled, however, "untilsuch time as the National Labor Relations Board hasreached a decision on similar charges," according to a letterdated November 4, 1975, addressed to Abdunafi and signedby Recording Secretary Urso.On October 14, 1975, Abdunafi wrote a letter to Secretaryof Labor Dunlop briefly outlining a number of the variousgrievances which he had previously brought to the attentionof the local Union, International, National Labor RelationsBoard, and other entities. There is no evidence, however,that this letter ever came to the attention of the Union.Abdunafi's crusade against Riggi and the Union's leader-ship continued throughout 1976 and 1977. In June 1976Abdunafi contacted President Angelo Fosco of the Interna-tional to ask about his being on the agenda at theforthcoming convention. He mentioned, once again, Riggi'salleged wrongdoing and the retaliation which he claimed tohave suffered for the 5 years since he first filed chargesagainst Riggi and requested a personal audience with Foscobefore the convention to discuss the matter. Subsequently,Abdunafi received a letter from the general secretary-trea-surer of the International advising him that he would beadvised of the time and place just as he had been in 1973when he first appealed the general executive board's deci-sions. Eventually, Abdunafi received word that his appealwould be heard by a trial panel at the convention in Miamion September 13, 1976.On October 15, 1976, Abdunafi filed charges with theDepartment of Labor under the Labor Management Report-ing and Disclosure Act concerning reimbursement of Riggifrom the Union's treasury for $12,500 in attorney's feeswhich Abdunafi alleged were personal in nature andtherefore illegal. Abdunafi alleged that the reimbursementwas voted by a simple show of hands and that this too wasillegal. He alleged, further, that an increase in dues wasvoted without a secret ballot in violation of the statute; andthat $1,000 was extracted illegally, apparently to senddelegates to the forthcoming convention, again without aAbdunafi's letter, but rather to show that Abdunafi registered his displeasurein this and other letters as to how the Union operated under Riggi's direction."Not included in the record."Dismissed February 21, 1975.110 LABORERS, LOCAL 394secret ballot. These matters had been discussed, according tosketchy testimony, at a union meeting in early October, anda heated debate had resulted.Under separate cover, by letter of the same date, Abdunafialso wrote a letter to the Secretary of Labor requesting thatan injunction issue restraining the business manager fromsending anyone to work until his problems were resolved. Inhis very lengthy letter Abdunafi charged that the Interna-tional was covering up and condoning the breach of itsconstitution by the local union. He alleged that at theconvention in Miami, at his hearing, two of the panelmembers were the same individuals to whom he objectedwhen they sat on the trial panel in the New York regionalproceeding. He argued that this was "tantamount to theaccused sitting in judgment of themselves." He charged thatthe Miami panel recommended dismissal of his bona fidecharges, and that breaches of the constitution by the localresulted in monies being improperly extracted from thetreasury and in the improper election of ineligible localofficials. He complained that his charges were not properlypresented and called into question the local's practice offailing to follow proper protocol. He thereafter discussed, atlength, the various problems previously brought to theattention of the International, including the business manag-er's complete control of the local union through hisauthority to unilaterally refer out individuals of his choosingand the alleged "improper extraction of $1,000" for the useof the alternate delegates to the 1971 convention.Finally, Abdunafi criticized Riggi for the financial hard-ships which he alleged he suffered because of Riggi's failureto refer him to jobs in retaliation for the charges which hehad brought against Riggi. Along with the explicit chargescontained in Abdunafi's letter of October 15, 1976, he alsoenclosed several copies of earlier letters which includedsimilar or related charges and allegations.On November 23, 1976, Abdunafi brought new chargesbased upon occurrences which allegedly took place during ameeting of the local Union on November 5, 1976. Hecharged Recording Secretary Urso with falsifying the min-utes of that meeting by not including therein a reference toAbdunafi's conversation with an attorney concerning thereimbursement of Riggi out of treasury funds for attorney'sfees amounting to 12,500. Secondly, he charged thepresident of the local Union with failure to properly conductthe meeting because he did not ask Abdunafi why heobjected to adoption of Urso's minutes. Finally, he chargedthe entire executive board, except for Vice President Car-rington,'7with complicity along with the recording secretaryand president for permitting minutes to be adopted whichdid not properly reflect what had occurred at the meeting.Abdunafi then charged a conspiracy among those named inhis charge to have the lawyer brought to the meeting "tobrainwash the membership into allowing S12,500 to beextracted illegally from the treasury." Abdunafi contendedthat the legal expenses were the result of Riggi's errors andtherefore not reimbursable, but added that he might nothave objected to the reimbursement of Riggi if it were notfor the fact that Riggi personally controlled the entirereferral system and "had the power to decide if a man eats or" Carrington had asked that Abdunafi's reasons for objecting to theadoption of the minutes be noted but his request was ignored.starves," and therefore effectively controlled the vote infavor of reimbursement. In conclusion, Abdunafi drew acomparison between himself and certain others who werebearing the hardships of unemployment because of theirdefiance of Riggi and those who supported him and hiscontrol of the Union through his singular authority over thereferral system. Abdunafi demanded that his charges be readto the membership at the next regular meeting.On January 4, 1977, Recording Secretary Urso advisedAbdunafi that the charges which he had filed on November23, 1976, were scheduled for hearing on January 24, 1977. Inthe same letter Urso also advised Abdunafi that counterc-harges had been brought against him, copies of which wereenclosed, and that the countercharges would also be heard atthe same trial board meeting. The countercharges againstAbdunafi were brought by the members of the executiveboard, individually and as a body and accused Abdunafi of"defaming and slandering the Recording Secretary with anaccusation of minutes falsification" and by "alluding that aconspiracy existed between the various members of theExecutive Board ...and separately the business managerand an attorney ...to illegally extract money from theUnion's treasury." Abdunafi's charges of minutes falsifica-tion and conspiracy were considered to be, under thecountercharges, defamation and slander and therefore viola-tive of the local union constitution.On January 26, 1977, the trial board issued its report onthe January 24, 1977, hearing on Abdunafi's charges and onthe countercharges filed against him. The trial board foundall of Abdunafi's charges to be without merit and all of thecountercharges against Abdunafi to be meritorious. The trialboard decided unanimously that Abdunafi should be sus-pended from attending all regular and special meetings for 2years. Although none of the individuals charged by Abduna-fi served on the January 24, 1977, trial board, one of thosewho served on that board, Timothy Nickles, testified that hewas appointed to the trial board by the president of the localUnion, Jack Merlo. It must be assumed that the procedurefor choosing individuals to serve on trial boards is a regular,ordered procedure done in accordance with establishedrules. Therefore, it may safely be assumed that the othermembers of the January 24, 1977, trial board, like Nickles,were all chosen to serve on that board by Merlo or by theexecutive board, of which he is a member. Thus, in eithercase, as Abdunafi was later to complain, the charged parties,i.e. Urso,1" Merlo, and the rest of the executive board, chosetheir own judges to decide their own guilt or innocence withrespect to the charges brought against them by Abdunafi aswell as the guilt or innocence of Abdunafi with respect to thecountercharges brought against him by the members of theexecutive board, individually and as a body. In light of theinequities of the procedure utilized, the ultimate decisionwas not suprising. Abdunafi appealed to the International onprocedural grounds and charged that his suspension wasretaliatory. The battle continues.?Although it is not my province to judge the internalfunctioning of a labor organization to determine whether itis democratic or otherwise, and although the SupremeCourt, as noted above, has counselled against the National"Urso was also a member of the executive board."New charges against the Union were filed in late 1977.III DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board's attempting to take an affirmativerole in, or getting too much involved in, establishing internalunion procedures, the Charging Party in his 8-year-oldcrusade has attempted to show that placing in the hands ofone individual the sole authority to control the hiring hallreferral system permits that individual to dictate who will beable to support himself and his family; and if that individualhas the power to feed or starve those who are dependent onsuch a system, he likewise effectively controls those whoserve on the various committees and boards upon whom themembership depends to adjust grievances and dispensejustice. Without deciding the correctness of the decision ofthe January 24, 1977, trial board, I find that the entirecongeries of events beginning in 1971 and culminating in theJanuary 24, 1977, trial board decision amply demonstratesthe credibility of Abdunafi's hypothesis that placing in thehands of one individual the sole power to regulate anexclusive hiring hall system, without the use of objectivecriteria or standards, has consequences more far-reachingthan the occasional denial of a particular job to a person outof favor with that authority and permeates the atmospherewith such potential for abuse that the organization depen-dent upon the proper functioning of that hiring hall systemcannot effectively operate to serve its membership or otherinterested parties.'0The primary purpose in describing in such minute detailthe course of Abdunafi's 8-year battle with Riggi and theunion hierarchy is to demonstrate beyond question Abduna-fi's protected concerted activity in trying to undermineRiggi's control of the hiring hall system, and to illustrate, bydescribing the various actions taken in retaliation againsthim, the fact that animosity existed and exists because ofthese activities. However, an overall complete understandingof the sequence of events in Abdunafi's case is also necessaryin order to comprehend the tremendous extent to which anindividual worker's Section 7 rights to freely engage inprotected concerted activities can be actually or potentiallylimited by placing in the hands of one individual or group ofindividuals complete dictatorial control of a hiring hallsystem without the protection of workable objective criteriaor guidelines to immunize those who are dependent uponsuch a system for their livelihood from the actual orpotential abuses which may be occasioned by the use ofirrelevant, unfair, or invidious considerations in the dispen-sation of job referrals. Although only a few individuals oreven no one at all may suffer actual financial setbacks if anexclusive hiring hall referral system without objectiveguidelines is operated in a fair and just manner, the potentialfor abuse in such a system is all too pervasive and cannothelp but serve as a warning to those individuals dependenton the system that it is far more important to curry favorwith those in power in order to insure one's income than too As noted above. Abdunafi, in his many appeals and letters to theInternational and to government bodies, charged that the executive boardcould not operate in an independent manner free of Riggi's authority becausethey were dependent on Riggi for their livelihood. Without concluding thatthe executive board which brought countercharges against Abdunafi in 1977was in any way influenced by the amount of work they were referred to byRiggi, as claimed by Abdunafi, the record reveals that in 1975 (the only yearfor which adequate records were provided), of the five members on theexecutive board besides Riggi and his assistant Corsentino, all worked inexcess of 1100 hours, twice the average worked by other members of theUnion that year. Although this does not, in and of itself, prove that Riggidedicate oneself to the fair, proper, and effective operation ofthe organization and its hiring hall for the benefit of all whoare dependent upon it for a livelihood.b. Failure to refer AbdunafiThe record reveals that the Union refers individuals tojobs in three ways. First, an applicant for referral may reportto the union hall where Riggi or one of his assistants mightchoose to refer him to a job upon receipt of a request forlaborers from a contractor. Secondly, Riggi occasionallyreceives emergency requests from contractors on weekendsor after hours for laborers to be sent out to the jobsite. Onthese occasions Riggi calls up certain individuals and refersthem directly to the job without going through the hiringhall procedure. Finally, sometimes a request will be called inby a contractor, superintendent, foreman, or steward re-questing permission to hire a particular individual for a job.Riggi frequently grants such requests.When it comes to appointing stewards, Riggi would mostfrequently learn of new job opportunities during pre-jobconferences with contractors. After Abdunafi and AdolphFarmer" began their campaign against Riggi's control of thereferral system in 1970, Riggi did not thereafter callAbdunafi or Adolph Farmer to appoint either of them tostewards' positions or contact them in the evenings or onweekends to work on emergency jobs. For these jobs Riggiwould usually call those members with whom he was mostfamiliar. When Riggi learned of new long-term jobs openingup, he usually contacted stewards or, again, those individu-als whose names were most familiar to him. Though prior to1971 both Abdunafi and Adolph Farmer were among thisselect group, Riggi did not call them thereafter when heheard that new good job openings would be coming availablein the near future. Rather, individuals close to Riggi such asJoseph Corsentino and Art Carrington obtained stewards' orforemen's jobs, and, according to the testimony of both,when they worked, it was almost exclusively as steward orforeman, particularly in 1976 and 1977. Similarly, thetestimony indicates that officers of the Union work steadilyand more often as stewards or foremen than do rank-and-fileapplicants for referral.With reference to referrals out of the hall, Riggi testifiedthat the union hall is opened at 4:30 a.m." by one of themembers who is assigned this duty. Job applicants aresometimes waiting in their cars for the hall to open and sincethe initiation of the sign-in procedure in September 1977have signed the roster, noting the time they first arrived.According to all witnesses other than Riggi, the hiring hallopens at 6:30 a.m. Prior to September 1977" the time ofarrival at the hall was not considered when referrals weremade, so it is doubtful that anyone would bother to come ascontrols the Union by controlling the referral system, it does, once again,indicate that the lack of visible objective standards creates a situation wherethere could be abuses and, moreover, abuses which could not be detectedwithout such standards.Discussed infra.The sign-in sheets bear out Riggi's testimony but reflect that individualsdid not begin to sign in at very early hours until several weeks after theinitiation of the sign-in system in September 1977." Hereinafter the discussion will concern the system of referral used priorto September 7, 1977, unless otherwise indicated.112 LABORERS, LOCAL 394early as they did later, with the initiation of the rostersystem. I conclude therefore, though the record is not thatclear, that prior to September 1977 the hall opened at about6:30 a.m., and thereafter it opened at 4:30 a.m., as Riggitestified.Riggi would usually arrive at the hall between 6 and 6:30a.m. and remain there till 8 or 8:30 a.m., when he wouldleave. While at the hall Riggi would receive requests forlaborers, go out into the hall, call individuals by name, andissue referral slips to whomever he chose to send to work.After Riggi left the hall, his assistants, John Corsentino andChris Renda, would be in charge of issuing referral slips.The hall closed at about 9:30 a.m.Wakil Abdunafi, who had been a member of the Union for9 years, testified that he shaped up regularly at the unionhall, more often than others. Some other witnesses testifiedto the fact that Abdunafi shaped up regularly while stillothers stated that sometimes he was there, sometimes not.Riggi testified that Abdunafi did not show up consistentlyand that he would see Abdunafi at the hall only once every 2or 3 weeks. On cross-examination, however, Riggi admittedthat Abdunafi might have been present in the hall a numberof times when Riggi did not notice him and that Abdunafimight have shaped up more often than once every 2 or 3weeks. Riggi further testified to having been absent from thehall for extended periods due to illness and other personalinvolvements. From the totality of testimony of all witnessesI conclude that Abdunafi shaped up at the hall on a fairlyregular basis.Riggi testified that the best time to report for referral is at6 a.m. and that Abdunafi did not arrive at the hall untilbetween 7:45 and 8:30 a.m., rarely before 8 a.m. Riggi statedthat 7:45 to 8 a.m. was the latest an individual could reportand still expect to get referred to a job and that 8 a.m. was,ordinarily, starting time on the job for laborers. He testifiedthat one of the reasons that Abdunafi was not referred outwas because he did not report consistently to the hiring halland, when he did, he was late.The weight of testimony of other witnesses tends tosupport Riggi insofar as he claimed that Abdunafi did notarrive at the hiring hall early. Thus, Nick Farmer testifiedthat in the previous 2 or 3 years he regularly reported to theunion hall, getting there at 6:30 a.m. to report to the job at 7or 7:30 a.m. He testified that he never saw Abdunafi at theunion hall at 6:30 a.m. Renious Edwards testified thatAbdunafi would arrive usually between 7 and 8 a.m. I findthat Abdunafi, when he shaped up, arrived, as Edwardscredibly testified, neither very late nor very early. ButAbdunafi testified that regardless of when he arrived, otherlaborers who shaped up after he did were nevertheless sentout before him, intimating that certain individuals werereferred out because of their relationship to Riggi, regardlessof the time they arrived at the hall, even though Abdunafiwas already there, ready, willing, and able to work if he gotthe job. He testified that in over a hundred instances he wasthere in the hall ready to go to work when people whoarrived later than he did were referred out while he remainedbehind. Abdunafi's testimony was supported by otherwitnesses. Thus Resbeth "Nick" Farmer testified that menwere referred to jobs from the hall as late as 8 a.m. and thatwhen he was a steward on certain jobs, he called in foradditional laborers as late as 8:30 or 9 a.m. He furthersupported Abdunafi's testimony by stating that it did notmatter whether an individual arrived first at the hall or notbecause Riggi picked whomever he wanted to refer regard-less of time of arrival. Jonathan Ruth testified that he shapedup in 1975, arrived at the hall between 7:35 and 8 a.m., andwitnessed other individuals who arrived at the hall afterAbdunafi being referred out to jobs while Abdunafi re-mained behind. Renious Edwards credibly testified that he,too, on a number of occasions, witnessed Abdunafi remain-ing behind while other individuals who arrived later werereferred out.Abdunafi testified that once he arrived at the hiring hallhe would usually stay there waiting for referral until the hallclosed. After Riggi left for the day, Corsentino and Rendawere in charge of referrals, and although they referredindividuals to jobs as late as 9 or 9:30 a.m., they neverreferred Abdunafi to any job.From the testimony of Abdunafi and other witnesses Iconclude that the time that Abdunafi arrived at the hall wasnot a consideration in Riggi's failure or refusal to refer himto jobs, because whether he arrived before or after otherindividuals, the others were referred out before him. Respon-dent's reliance upon this factor as an excuse for failing torefer Abdunafi is clearly an afterthought.Though Abdunafi had been a member of the Union formany years before, he began receiving steady referralsthrough the hiring hall in 1966. From 1966 through 1970 heworked 1093, 489, 906, 858, and 1256 hours. As notedabove, it was in 1969 and 1970 that the relationship betweenRiggi and Abdunafi began to deteriorate. Though Abdunafiwas referred to a job as late as December 1970 and wasreferred out again in January 1972, working 1,207 hours thatyear, there is no record of any referrals during 1971 though,according to Riggi, the construction industry was well offeconomically in the early seventies. The personal feudbetween Riggi and Abdunafi, in particular the questioningby Abdunafi of the union's right to refer out pensioners tobetter jobs, began some time in 1970 and culminated inAbdunafi's filing charges on May 28, 1971. If Abdunafi'sfailure to work in 1971 can be attributed to his dispute withRiggi and the union hierarchy, it must be attributed to theactivity in which he participated in 1969 and 1970 since hisreferrals ceased as of December 1970, long before he filed hisfirst internal charges against Riggi on May 28, 1971. Indeed,Abdunafi testified that he received no referrals either beforeor after his filing of the charges against Riggi. Clearly, if hewas denied referrals immediately prior to the filing of thosecharges, those charges were obviously not the particularoccasion for discrimination. More likely, the argumentationwhich occurred prior thereto at the union meetings was thereason why Abdunafi received no referrals whatsoever in1971. Though Abdunafi continued to actively pursue hiscampaign against Riggi and the union hierarchy throughout1971, 1972, and 1973, the Union once again began inJanuary 1972 to refer him to jobs, and in that year he againworked in excess of 1,200 hours. Though the question is notentirely free from doubt, it would appear that Abdunafi'sappeal and numerous letters to the International whichbegan late in 1971 brought about his once again beingreferred to jobs in 1972. In any case, there being no other113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexplanation as to the reason for the sudden change in Riggi'spolicy concerning Abdunafi's referral," I find that his failureand refusal in 1971 to continue to refer him to jobs as in thepast was due to the internal friction which developedbetween them because of Abdunafi's vociferous objections toRiggi's control of the hiring hall system and other policiespracticed by Riggi and the Union.'5Moreover, thoughAbdunafi, in 1970 and prior thereto, had on occasions beenappointed by Riggi as steward and foreman on certain jobs,from 1971 on he never again received such appointments.'Jobs as foreman or steward were particularly prized, sinceforemen were guaranteed a 40-hour week and receivedpremium pay, while stewards were, by contract, always thelast men to leave the job. For lack of any explanation as towhy Abdunafi was no longer referred to any job as foremanor steward after 1970, I must conclude that it was due to thefact that Riggi was in sole control of such appointments andno longer enjoyed a comfortable relationship with Abdunafi.The record is clear that Riggi was responsible for the referralof all stewards and some (noncompany) foremen, andadmittedly appointed the same individuals to these positionswith great frequency. When his relationship with Abdunafideteriorated, he no longer desired to have Abdunafi act assteward on the job and so no longer appointed him as such.His failure to refer Abdunafi either as steward or as laborerin 1971 after having done so previously, following fast on theheels of the breakdown in the relationship because ofAbdunafi's dispute with Riggi and the union leadership overinternal union policies, indicates a discriminatory cause andeffect, as well as the existence of animosity harbored byRiggi toward Abdunafi. The proscriptions of Section 10(b),however, prevent any findings of violation with regard to the1971 failure to refer, but the evidence of animosity to bedrawn from the failure to refer in 1971 is available asbackground information to support any later findings." Riggi testified that he did not discriminate against Abdunafi in the 1970'sand that Abdunafi did not work as much as he could during these yearsbecause he did not shape up consistently, he did not shape up early enough, herefused jobs to which he was referred, and certain contractors did not wantAbdunafi working for them. I have already found that Abdunafi did, in fact,shape up fairly regularly and that whether he reported early or late had nobearing on his failure to be referred because other individuals were referredout in preference to him even when they arrived at the hiring hall after he did.With regard to his refusing particular jobs, Repondent offered no evidenceand its witnesses described no particular incidents wherein Abdunafi wassupposed to have rejected any jobs offered to him prior to 1975. 1 find,therefore, that no referrals were made to Abdunafi in 1975 and he refusednone. Respondent's contention that Abdunafi was rejected by certaincontractors was not adequately supported by the evidence." In Respondent's very able brief, counsel notes that in a letter datedAugust 9, 1971, Abdunafi stated, "I have been out of work for quite a whiledue to an accident on the job." Respondent argues in its brief:It is thus clear that in his ([later] letter to Ford, [not in record] Abdunafiwas attempting to buttress his case with the Board by stating that he didnot work in 1971 because he filed an intra-union charge. When he wrotethe 1971 letter, however, three years before filing the charges with theBoard, he thus set forth the truth, i.e., that he did not work in 1971because he was injured.Respondent thus argues that Abdunafi used his 1971 loss of employment asan afterthought to support his later charges. I do not, however, read theevidence as does Respondent. The reference to the injury in the August 9,1971, letter does not state that the injury occurred in 1971 nor that Abdunafi'sreference to being "out of work for quite a while due to an accident on thejob" necesarily refers to any loss of work incurred in 1971. On the contrary,Abdunafi credibly testified that the injury and concomitant loss of work toAccording to union records received into the record bystipulation, Abdunafi once again began to work under thejurisdiction of the Union in January 1972, shortly after hecomplained to the International about Riggi, and worked fora total of 1207 hours that year according to these records.Abdunafi conceded that he worked in excess of 1,200 hoursin 1972. These jobs varied in length from I to 2 days to onewhich lasted for 725 hours from August through December.Abdunafi protested short jobs of 1 or 2 days or I or 2 weeksand testified that the long job was obtained by him throughNick Farmer, who was foreman on the job. He conceded,however, that all work in the Union's jurisdiction wasobtained directly or indirectly through Riggi. Riggi testifiedwith regard to the 7 jobs listed on the union documentstipulated into the record, at which Abdunafi worked in1972, that he referred him to almost all of them. I creditRiggi's testimony. Riggi testified also that during the earlyseventies he offered Abdunafi jobs which he refused.Abdunafi admitted that he protested receiving jobs of shortduration, but denied that he ever refused referrals for this orany other reason during this period. With respect to thistestimony I credit Abdunafi, particularly in light of the factthat the record indicates that Abdunafi worked on severaljobs of short duration in 1972 and Nick Farmer testified thathe never heard Abdunafi refuse work.Although the 1,207 hours worked by Abdunafi in 1972compares well with the 1,133 hours worked by the averagemember, according to the documents received into therecord, John Corsentino, who was in part responsible fortheir preparation, conceded that some members may haveworked a great deal more than others, and this is obviouslyquite true since even members who worked just a few hoursor who did not work at all were averaged into the figuring.Similarly, a document received into the record whichindicates that all laborers working in the Union's jurisdic-tion, both members and nonmembers together, worked onwhich he referred in the August 9, 1971, letter occurred back in 1969. Theunion records indicate that Abdunafi worked fewer hours in 1969 than he dideither the year before or the year after and thus, to some degree, support histestimony. Abdunafi may well have included in his letter of August 9, 1971, tothe International a reference to his earlier loss of employment due to injurymerely to emphasize his adverse financial condition. Moreover, elsewhere inthe letter Abdunafi states:I am looking for some constitutional modifications that will affordbetter protection of my rights as well as those of others ....A roster would afford some protection. It would also guarantee thatdues paying members with books have jobs before non-bookmen andcollege boys were sent on jobs.Along with the August 9, 1971, letter to the International, Abdunafienclosed a copy of his May 28, 1971, charges against John Riggi. Thesecharges state:I have been out of work for six months and other men have been put towork several times during this period. Approximately 40 new membershave been brought into the local and given jobs, and I was not consideredonce. It seems only a certain few qualify for the better jobs. I feel that anew system of hiring from the hall is a must.Thus, a fair reading of the August 9, 1971, letter together with the enclosedcharges of May 28, 1971, makes it clear that Abdunafi was complaining at thetime that he was not being referred to jobs because of the way Riggi controlledthe referral system. Respondent's position that Abdunafi did not work in 1971because of an injury is untenable, as is its position that Abdunafi's claim ofdiscriminatory motivation was an afterthought utilized to buttress his chargeswith the Labor Board filed several years later." On one job, Abdunafi was the only laborer and for this reason did thepaperwork usually done by the steward.114 LABORERS, LOCAL 394an average of 1,251 hours in 1972, is not of inestimable valuesince it includes the total number of people who worked in1972 regardless of how few hours they worked or desired towork. Corsentino testified that the lists include students whoperhaps worked only a few hours, other individuals whochose to work only for a day or two, still others who workonly when their unemployment runs out, as well as steadyemployees who work regularly. The figures are thus useful incomparing the hours worked by Abdunafi with the "yearlyaverage hours per man" as appears on the documents, butuseless as a basis for determining whether Abdunafi wastreated fairly compared to other individuals who soughtemployment as regular or steady employees.' For if anindividual is ready, willing, and able to work a 40-hour weekfor 52 weeks a year, and by the grace of the businessmanager is referred out to the choice jobs so that he does, infact, work those 2,080 hours, that number of hours whenadded to the number of hours worked by one summerstudent, perhaps 20 hours, would average out to 1,050 hoursper each man. It is the essence of Abdunafi's complaint thathe is ready, willing, and able to work full time as a steadyemployee and has been denied that right by Riggi because ofdiscriminatory reasons. Neither Abdunafi nor the GeneralCounsel concedes that justice is served by Abdunafi's havingreceived the average number of hours, calculated by dint ofthe questionable calculations employed in synthesizing thedocuments furnished by the Union in order to bolster itsarguments. The General Counsel argues that Abdunafishould be considered as a ready, willing, and able applicantfor referral who reports regularly to the hiring hall andthereby deserves to be referred out to a sufficient number ofjobs and hours to permit him to make an adequate living.Assuming, at this point for the sake of argument, thatAbdunafi did report regularly to the hiring hall, and this Ihave found, and was ready, willing, and able to work, as Ihave not yet determined, I must agree with the GeneralCounsel that the entity entitled "yearly average hours perman," calculated by adding all of the hours worked byindividuals who desire full-time employment to all of thehours worked by those who do not, should be given noconsideration and rejected as irrelevant.As noted above, Abdunafi continued his running battleagainst Riggi and his control of the referral system andagainst the Union's executive board throughout 1972 and1973, filing charges against them and appealing theirdecisions through numerous communications with the Inter-national. In 1973 he broadened his attack to include as atarget the New York regional office of the International, andappealed one decision of the general executive board to thenext regular convention. It was in 1973 also that Riggibrought charges against Abdunafi which resulted in hissuspension, action which I have found indicative of theexistence of animus though, of course, not violative of theAct.In 1973, while the battle raged, the number of hoursAbdunafi worked dropped to less than half of those he" Respondent's own witnesses testified that regular employees work inexcess of 2,000 hours per year." Riggi testified that he referred Abdunafi to five of the jobs which heobtained in 1973." Riggi testified that Abdunafi was fired from one job and quit another in1973. Supporting testimony from the contractors was not, however, presented,worked the previous year. That year he worked on 7 jobsamounting in total hours to 519-Y, 122-Y of which were onthe one big job which he had obtained the previous yearthrough Nick Farmer. The yearly average hours per manworking out of the local Union, however, remained fairlyconstant, when compared to 1972, at over 1,000 hours.Clearly, for whatever reason, the number of hours Abdunafiworked had again dropped disproportionately as comparedto those he worked the previous year and those worked byother "average" workers both in 1972 and 1973. In 1973Abdunafi worked at three jobs lasting 2 days each and threejobs lasting from 2 to 4 weeks each. All work was obtainedagain directly or indirectly through Riggi," who maintainedcomplete personal control over the referral system despiteAbdunafi's efforts. Although it is clear that whatever workAbdunafi obtained in 1973 was through Riggi, it is not clearhow much work he would have received if the hiring hallused a referral system based upon objective criteria andguidelines to insure a fair and impartial distribution ofavailable work. Once again Respondent argues that Abduna-fi did not work in 1973 because he did not want to work.Abdunafi alleges that he was ready, willing, and able to workbut was skipped over by Riggi, who made his referrals on thebasis of unfair considerations. Neither Respondent nor theGeneral Counsel offered evidence in depth" concerningspecific incidents which may or may not have occurred in1973 bearing on the subject of Abdunafi's job assignment inthat year, presumably because any findings of violations in1973 would have been barred by Section 10(b). However, forbackground purposes I would tend to accept as moreprobable Abdunafi's description of what occurred thanRiggi's. After all, Abdunafi had been waging the battleagainst Riggi's personal control of the referral system foryears and had complained vociferously in person and ininnumerable pieces of correspondence about how he andothers had been victimized by Riggi's failure to refer them tojobs. I cannot believe that Abdunafi continued to wage hisbattle for a reformed referral system, complaining so bitterlyabout Riggi's failure to refer him, while all the while,according to Riggi, he did not want to work at all.Abdunafi's testimony to the effect that he was always ready,willing, and able to work but that Riggi simply would notrefer him out is far more consistent with the facts. Riggistated that Abdunafi refused jobs that were offered, but therecord indicates that of the six jobs which he obtained in1973, three were for only 2 days each. If, as Riggi contends,Abdunafi refused jobs and would not accept jobs expected torun for only short periods of time, why would he acceptthose three 2-day jobs? I find that the weight of the evidenceindicates that Abdunafi continued throughout 1973 to shapeup fairly regularly in an honest attempt to obtain employ-ment and did not refuse any jobs offered to him, but that hewas referred to far fewer jobs than he had been in the past. Ifurther find that inasmuch as the amount of work availablein 1973 was substantially equivalent to that of the previousyear and the average hours worked by individuals referrednor was any satisfactory reason given for not presenting supporting witnesses.I therefore give no weight to Riggi's testimony concerning Abdunafi's beingfired from one job and quitting another in 1973. insofar as such may reflectupon Abdunafi's desire to be employed during that period. Carrington's brieftestimony on the subject was too skeletal to be of value.115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDout of the hall remained about the same in 1973 as in 1972while Abdunafi's hours decreased substantially, Riggi'sfailure to refer Abdunafi was caused by his passing overAbdunafi in favor of other individuals. I also conclude thatin light of Abdunafi's demonstrated untiring efforts toundermine Riggi's control of the referral system and theanimosity reflected by the Union's and Riggi's decision tosuspend Abdunafi in retaliation for Abdunafi's filing ofcharges against Riggi and the executive board, the refusal torefer Abdunafi to jobs which were available and to whichAbdunafi was ready, willing, and able to be referred wasdiscriminatory and but for Section 10(b) would be foundviolative of the Act.As above noted, throughout 1974 Abdunafi continued tobattle Riggi's control of the referral system, writing letters tothe International about alleged abuses and charging theInternational with ignoring the situation. He complained ofthe deprivation he suffered because of the situation. Whentold by the International that there were no abuses nor anyreferral system in effect and that he ought to seek employ-ment on his own, he sought personal audience with theInternational. He was advised that his request had beenforwarded to the New York regional office of the Interna-tional, an agency which Abdunafi had already complainedabout.During 1974, while Abdunafi continued his battle againstthe Union, Riggi, and the referral system which he wastrying to reform, he continued to shape up, seeking employ-ment through the very system he was attacking, just as hedid in 1973. Again, he received no referrals as stewardsorforeman but did work for a total of 1,017 hours, includingsome referrals of I or 2 days, but others of a much longerand more significant and satisfactory duration. In 1974Abdunafi worked for seven different contractors. He ob-tained these jobs through the Union, but he got the longerjobs through the assistance of Nick Farmer who was eithersteward or foreman on these jobs and who intervenedsuccessfully on Abdunafi's behalf to get him referred.Nevertheless, all referrals were only possible if Riggi or hisassistants consented, which they did. Although Abdunafi'shours were approximately the same in 1974 as the averagehours per man, he maintains that he was still being passedover by Riggi and that the choice jobs, steady jobs and thoselasting for a year or two, were being given by Riggi to otherswhom he favored. Riggi testified that in 1974 he referredAbdunafi to about five jobs but admits that during the years1971 through 1975 when he became aware of a particularlygood job through participation in prejob conferences he didnot tell Abdunafi about it, nor did he tell Abdunafi when helearned in advance that there would be a steward's jobopening up. Rather, Riggi would advise his stewards whencertain choice jobs were coming up. They would work more" The previous year he performed the duties of a steward on one job wherehe was the only laborer present and therefore the only one who could performsuch duties. Though there is testimony in the file to the effect that Abdunafiwas shop steward in 1974, this is apparently an error, for the only shopsteward reports in the record which were signed by Abdunafi are dated 1973.The date 1974 was mistakenly supplied by the cross-examiner in his questionand was apparently overlooked by Abdunafi in his reply." Robert Farmer testified that Abdunafi shaped up most of the time,arriving between and 8:30 a.m., and that Riggi referred applicants to jobsbetween 6:30 and 7 a.m. but also after 8 a.m. Corsentino and Renda testifiedlikewise. Timothy Nickles testified that Abdunafi shaped up, but usuallythan other individuals, and, grudgingly, Riggi admitted thatcertain individuals kept reappearing as stewards and asforemen, Urso, Renda, and Carrington, among others. Theessence of Abdunafi's complaint is that after 1970 otherindividuals, those in Riggi's favor, received jobs as foremenand stewards and as such obtained the best referrals whileAbdunafi was not so chosen. Riggi's testimony fairly wellsupports Abdunafi's contention. Although Riggi testifiedthat Abdunafi refused jobs in the early 70's, apparentlyreferring to 1974 as well as earlier years, no evidenceconcerning any particular refusal was offered, and, in lightof the fact that Abdunafi accepted one -day job and one 2-day job in that year, I credit Abdunafi over Riggi and findthat Abdunafi did not refuse any job referrals in 1974.Abdunafi's last job in 1974 came to an end in October ofthat year. In that month he filed charges with the EqualEmployment Opportunity Commission and on December12, 1974, he filed charges with the National Labor RelationsBoard alleging that the Union caused Clayburn Construc-tion Company to lay him off because of his intra-unionactivities and that the Union operated its hiring hall in amanner which discriminated against applicants who werenot friendly with its business agent. The Regional Directorfor Region 22 of the National Labor Relations Board onFebruary 21, 1975, refused to issue a complaint based onAbdunafi's charge and on April 25, 1975, his appeal wasdenied.Abdunafi, as noted above, continued to speak out againstthe policies of Riggi and against the union hierarchy andtheir policies throughout 1975. Over and above the criticismof union policies which resulted in heated arguments atunion meetings, the unfair labor practices filed by Abdunafiwere also discussed.Despite the animosity which existed between Abdunafiand Riggi, the internal charges and the filing of the unfairlabor practices, Abdunafi continued to shape up at the hiringhall, and though he reported to the hall later" than someindividuals, he also reported earlier than many otherapplicants for referrals who were referred out while Abduna-fi was not. Though Abdunafi named 15 specific individualswho, he testified, were among over 100 persons who fit intothis category in 1975 and thereafter, none of them was calledby Respondent to deny this allegation. Abdunafi alsotestified that individuals who had just come off jobs wereimmediately sent out again on new jobs while he "just satthere." Abdunafi named individuals in this category andnone took the stand to deny it. Indeed, the Union's recordsclearly reflect that Abdunafi did not work in 1975 at all,whereas many other individuals were referred out to 5, 6, 7,or more jobs in that year.arrived after 8 a.m. after most referrals had been made, which was between 6and 7:30 a.m. John Corsentino at one point testified that Abdunafi shaped uponly about 40 percent of the time, most of the time after 8 a.m. Elsewhere,Corsentino testified that the majority of the time he did not know what timeAbdunafi reported for work and sometimes did not notice whether or not hewas there at all. I found Corsentino's testimony unreliable on this point.Corsentino admitted that he never referred Abdunafi to any job. Abdunafiexplained credibly that whereas he used to report to work early, when itbecame clear that he would not be referred out anyway, he began to report ata more reasonable hour.116 LABORERS, LOCAL 394Adolph Farmer supported Abdunafi's testimony by stat-ing that Abdunafi reported for shape-up regularly in 1975and remained at the hall until it closed at 9:30 a.m.Though Abdunafi continued to shape up at the hall on afairly regular basis, he did not work again after filing hischarges with the National Labor Relations Board in Decem-ber 1974. Throughout 1975 he did not work a single day.Abdunafi testified that Riggi did not refer him to any job in1975,51 though he was present many times in the hall whenother individuals were referred out. On July 1, 1975,Abdunafi filed the charge which eventually resulted inissuance of a complaint in the instant case based uponRespondent's alleged failure and refusal to refer him andAdolph Farmer for employment because they filed charges,gave testimony, or engaged in intraunion activities inopposition to Respondent-Union's leadership. Though Riggitestified, contrary to Abdunafi, that he had referred Abdu-nafi to jobs between December 1974 and July 1, 1975, notestimony nor any other evidence was adduced mentioningany particular job referral to Abdunafi until August 1975,"at which time, according to Riggi, he was told by counsel tokeep a record of job referrals offered to Abdunafi whichcould be used in the event of litigation.Inasmuch as Abdunafi credibly testified that Riggi did notrefer him to any jobs whatsoever after he filed his December1974 charge with the Board and thereafter filed a newcharge on July 1, 1975, based on Riggi's failure and refusalto so refer him, I find, on the basis of his testimony and thesupporting testimony of General Counsel's other witnesses,as well as the timing of his sudden failure to obtain any workafter filing his December charge and the lack of anytestimony from Respondent's witnesses concerning anyspecific job referrals during this period, that the Union failedand refused to refer Abdunafi to jobs from January 1975through July 1, 1975, as charged, because he filed a chargewith the Board.Following Abdunafi's filing of the July 1, 1975, charge,according to Riggi, he began to note down referrals andattempts to refer Abdunafi when he was not at the hall, thepurpose being to aid him in his testimony if the charge filedby Abdunafi should ever result in a hearing. Riggi testifiedthat these notes were not, however, all-inclusive. AlthoughRiggi testified that the first notation he made concerned areferral which he made to Abdunafi in August 1975, hisnotes" bear no reference to the month of August. The job herecalled offering to Abdunafi in August 1975, according toRiggi, was the August Arest (or Arace) job for Diesel inUnion, New Jersey. Riggi did not say anything more aboutthis alleged offer but there are records that Diesel had a jobin Union where Arthur Carrington was the steward fromJanuary to October 1975. Carrington testified that onemorning" while at the hall between 6:45 a.m. and 7 a.m. he" Abdunafi discussed an offer of a job "climbing" with Carrington which hetestified occurred in 1975 or 1976. From other testimony this job offer wouldappear to have been made in 1976." Corsentino testified concerning an alleged referral of Abdunafi to theSherling Corporation or the August Arest (or Arace) Diesel job, which herefused and to which member Artis Jackson was sent instead. Corsentinotestified that this was in June. Later Corsentino denied that Artis Jackson wasreferred out instead of Abdunafi. He then stated that he was not presentduring the alleged referrals. I find Corsentino's testimony too confused to becredited.Carrington testified that he asked Riggi to send Abdunafi out to work fortalked to Riggi about sending Abdunafi to the Diesel job fora few days, and that Riggi went out into the hall and calledAbdunafi but there was no response. Neither Riggi norCarrington testified as to whether or not Abdunafi waspresent in the hall. Carrington therefore took a nonunionmember, Artis Jackson, in Abdunafi's stead. Corsentinotestified that Artis Jackson, a nonunion member, wasreferred out to the August Arest job in June 1975 whenAbdunafi refused it. At a later point in his testimonyCorsentino denied that he was present during the incident.Abdunafi denied that he was referred out to any job inAugust 1975.From the totality of testimony of Respondent's witnessesconcerning the alleged referral of Abdunafi to the Diesel jobin Union, New Jersey, in August 1975, I1 conclude that thetestimony of Respondent's witnesses is unreliable. None ofthem agreed on the approximate date of referral; they didnot agree on the precise name of the contractor or jobinvolved so that they may or may not have been discussingthe same job; and there was no agreement as to whetherAbdunafi was present in the hall when the alleged jobreferral was made. In light of the facts that there was little orno agreement among Respondent's witnesses as to thisoccurrence and that I would credit Abdunafi over any one ofthem on this matter, I find that the alleged referral wasnever made. Moreover, if Riggi did offer the job to Abdunafiby calling out his name in the hall, and if Abdunafi was notpresent at the time that Riggi called out his name, I considersuch a referral no referral at all. For Corsentino admittedthat it was unusual for an individual's name to be called outby Riggi when that individual was not present. From therecord it is clear that the usual procedure was for Riggi toobtain the job, check the hall to see who was present, thencall one of those present and assign him the job. Theexception would occur when a contractor requested someoneby name, and Riggi would call out that person's name tomake sure that he was not available for the job for which hehad been specifically requested. In the instant case, it is justas likely, granting the animosity of Riggi, Corsentino, andCarrington toward Abdunafi, that they called out Abduna-fi's name only after ascertaining that he was not there, inorder to support Respondent's position beforehand that theyhad offered Abdunafi referrals which he refused eitherpersonally or by his absence. I find that the practiceundertaken by Respondent's hierarchy, after Abdunafi filedhis July 1, 1975, charge, of calling out his name to offer himreferrals when they knew that he was not present, when thispractice was clearly an exception to the general practice inmaking referrals, was an action undertaken in bad faith,obviously for the purpose of attempting to manipulate theevidence. I find the same lack of good faith in all incidentsthat occurred in August 1975, and in the months and yearshim at the Diesel job in May. The month of May was supplied to the witnessby counsel in his question, not by the witness independently. According toCarrington, when he asked Riggi for Abdunafi, Riggi went out into the halland called for Abdunafi, but when there was no response, Riggi sent ArtisJackson, a nonmember, to the job with Carrington. Riggi testified that theAugust Arest (Arace) job was offered to Abdunafi in August. If the job wasoffered at all, I find it would have been in August though Riggi did not note itdown at the time." See Res. Exh. 25." Carrington placed the incident in May rather than August as had Riggi.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat followed, wherein Riggi went out into the hall andoffered Abdunafi a job when he was not present and then, inmany cases, noted the incident down as a referral. It seemsrather basic that an offer made to an absent individual canhardly be accepted and is therefore not an offer at all.Corsentino referred to an August 18, 1975, job offer whenhe was not present. To reiterate, this was not an offer,particularly in the absence of any indication that, whenAbdunafi did arrive at the hall, he was apprised by Riggi ofthe alleged referral. Moreover, if this was a different referralthan the one previously discussed, why did not Riggi testifyconcerning this matter?Finally, Corsentino testified concerning a two-man jobwhich Renda received by phone on August 1, 1975. Areferral slip was made out. According to Corsentino, Rendawent out into the hall where five men were present andasked for two men. Though Abdunafi was one of the fiveindividuals present at the hall, he did not ask for the job. Onthe other hand, he was not offered the job by Renda. Rendadid not testify concerning this incident, nor did Abdunafi.However, in light of the situation at the hall at the time, I donot consider what occurred to be a referral offer. Abdunafiwas not offered the job and, since he had received noreferrals since the previous December, though present in thehall, while others who had arrived later were referred out, hecertainly had no reason to believe that if he asked for the jobhe would have gotten it. As it was, two other individualswere referred to the job. Though Corsentino denied thatAbdunafi was a "marked man," he admits that there was aspecial interest in him at the time; and during all of the yearsduring which Abdunafi was struggling with the hierarchyconcerning the hiring hall system, Corsentino admitted thatnever once did Abdunafi ask Riggi for work. Since thesystem consisted of Riggi or his assistants referring men tojobs by name, the incident described herein does not appearto me to amount to an offer of a referral to Abdunafi or arefusal of a referral by him. Granted that it would have donehis case no harm had he jumped off the bench and askedRenda for the job, still Abdunafi had not been referred to ajob for 10 months and there was no assurance that if he hadrequested the job, he would have been referred.' In anyevent, he was not personally offered the job and did notpersonally refuse it.Of considerable interest also is the fact that Corsentinotestified that the jobs offered on this occasion were taken byRenious Edwards and Robert Farmer. Neither Edwards norRobert Farmer testified as to this occurrence, though bothwere present at the hearing and were available for question-ing. Further, the records supplied by the Union indicate thatRobert Farmer did not work at all in 1975. These additionalfacts cast serious doubt on the accuracy of Corsentino'sdescription of what actually occurred during this incident.Riggi testified sketchily that he referred Abdunafi to theMcCullum" job in 1975. He stated with some hesitance thatthe acting foreman on that job was a company foremannamed Somerville but could not recall who the steward was.He did not describe the circumstances surrounding thealleged referral. Riggi's notes reflect that on September 23,' Other individuals who specifically requested jobs were denied those jobs." The company's name appears as McConneough in the transcript." For the record, Riggi denied that referrals made to Abdunafi were scrap1975, at 7:42 a.m. Abdunafi refused to go to work atAmerican Cyanamid for McCullum. The notes also containthe words, "I or 2 weeks work." Abdunafi emphaticallydenied being referred out to the McCullum job at AmericanCyanamid and insisted that unless it were a Saturday orSunday, which it was not, he would have been at the hallthat day. Under cross-examination, however, Abdunafi'saffidavit was quoted as saying, "I can't remember beingoffered work at American Cyanamid for McCullum Con-struction Company. I would not have taken that job for oneto two weeks because I knew better jobs were coming up andI needed more than one or two weeks work."" Abdunafiagreed that he made the statement which appeared in hisaffidavit. The following testimony was adduced from Abdu-nafi:Q. How did you know how long the job was?A. I didn't say there was a job down at McCullum. Isaid if it was for one or two weeks, that is all I had beengetting, I wouldn't take it anyway, because I had beenout of work for two or three years.Q. If you did not know anything about the job, Imust ask you or Mr. Abrams as to why you volunteereda comment as to the duration of the job.A. I just-It was on the paper, I told you I didn'tknow anything about a McCullum job.Q. You offered the statement on the affidavit thatyou wouldn't take a job for one or two weeks?A. I said I wouldn't have taken a job at thatparticular time because I had also given to Mr. Abrams...a list of jobs that were coming up and there hasbeen a policy of practice of referring the guys out,getting rid of them, so these other jobs can be given tospecial people.Although this testimony of Abdunafi does not necessarilyprove, in and of itself, that he was offered the McCullumjob-for he may have learned from the individual taking theaffidavit that the McCullum job was for only one or twoweeks, and after learning its length volunteered that hewould not have taken it even if offered-his statementclearly reflects his attitude toward short jobs and addsweight to Respondent's contention that he did not want towork.Riggi testified that he could recall offering Abdunafi a jobin 1975 with Gordon Construction. The record containsevidence that in 1975 there were at least four GordonConstruction jobs going on one of which was still going on inSeptember. According to Riggi's notes, on September 24 at8:45 a.m., he called for four men to go to work on theGordon job and, although Abdunafi was present at the time,he was not chosen for the job, nor did he ask for it. Threeunion men and one nonunion man filled the requirements.Abdunafi testified that he was not offered work on theGordon job. The testimony of Riggi and Abdunafi is notinconsistent. Riggi did not refer Abdunafi to the job byname, though from the overall testimony it is clear that mostreferrals were made by calling out individuals by name andreferring them to specific jobs. It is equally clear that whenjobs of short duration, but affirmed that he may have offered Abdunafi somejobs lasting I or 2 days.118 LABORERS, LOCAL 394Riggi came out and announced that there were four jobsavailable, Abdunafi did nothing to avail himself of theopportunity to work. Thus, it would appear that thepersonal antipathy between the two individuals, which arosebecause of Abdunafi's protected activities, manifested itselfon this occasion in the form of Riggi's refusal, in the face ofan outstanding charge, to refer Abdunafi to the Gordon jobby name and by Abdunafi's refusal, because of stubbornnessor pride, to ask for the job. Again, there is no guarantee thatRiggi would have given Abdunafi the job even had he askedfor it, and so it was not a referral nor a refusal of a job asRespondent contends. Though both are to some degreeresponsible for Abdunafi's not being referred to the Gordonjob, the true fault lies with the referral system itself wherebyRiggi alone was in complete, sole control of referrals, forsince no objective criteria whatsoever were utilized, therewas nothing standing in the way of Riggi's making hisreferral decision on a strictly personal basis, be that decisioninvidious or otherwise. He chose not to refer Abdunafi.Riggi testified that in 1975 he called out Abdunafi's namein order to refer him to the Cap-Con job but he thought thatAbdunafi was not present at the tire. According to Riggi'snotes, it was at 8:10 a.m. on September 24, 1975, just 5minutes before he announced the need for four men at theGordon Construction job, that he announced the need forsix men for I day's work at Cap-Con. The notes indicate,however, that Abdunafi was present, but did not move. TheUnion's records support Riggi's notes to the extent that theyindicate that there were at least three Cap-Con jobs in 1975,one of which was going on in September. Once again,Abdunafi denies that he was referred to the Cap-Con job onSeptember 24, 1975.The same analysis lends itself to the Cap-Con incident asto the Gordon Construction incident. In brief, Riggi did notrefer Abdunafi; Abdunafi did not volunteer for work; and,had he done so, there is no guarantee that he would havebeen awarded the job. Once again, the failure of the Union touse other than purely subjective criteria, together withRiggi's personal dislike of Abdunafi because of his filing ofthe charge with the National Labor Relations Board and hisother protected activities, may have prevented Abdunafifrom getting the job, although there is no way of telling fromthe record whether other individuals who may or may nothave been referred were more deserving of referral. The faultlies with the system.Riggi testified that in 1975 he offered Abdunafi work onthe post office job in Elizabeth, where Williams Construc-tion was the contractor. Riggi's notes contain an entry datedOctober 1, 1975, which indicates that Abdunafi turned downthis job, which was expected to last between 2 and 3 weeks.They also indicate that there was a black shop steward onthat job who was a close friend of Abdunafi. The unionrecords indicate that in 1975 R. Williams was the contractoron one or more jobs and that the black union members whoworked on the Williams job(s) were Renious Edwards,Resbeth Farmer, Ernest Gissendaner, George Neal, PrinceRuth, and Robert Farmer. These records show that of the" Respondent's counsel suggested during examination of Abdunafi thatResbeth Farmer was the steward to which Riggi's notes referred.I A. M. Gregors was a post office job in Elizabeth, and it is likely that R.Williams was another contractor on the same job, since in most casesindividuals who worked for Williams in 1975 also worked for A. M. Gregosthe same year.six blacks who worked for Williams Construction in 1975,only Renious Edwards and Resbeth Farmer" served asstewards: Edwards for Di Girolamo in January, and Farmerfor A & M Gregos'in June and July, but not in October.The records do not therefore appear to support Riggi'snotes. No witnesses were called to testify in support of thisalleged offer. Abdunafi specifically and emphatically deniedbeing offered this job. I credit Abdunafi and find that nosuch referral was made. I further find that the reliability ofRiggi's notes is somewhat undermined by the fact that theOctober 1, 1975, entry refers to the black steward (presum-ably Resbeth Farmer) on the post office job, while recordsindicate that he was steward on that job only in June andJuly of that year.John Corsentino testified that Abdunafi's name was calledout in November 1975 to work at Bearley High School inKenilworth. Abdunafi was not, however, present at the time.Corsentino stated that he could recall the dates because hewas personally involved as the steward on the job and was inthe hall at the time the referral was made. Corsentinotestified further that on this occasion, "No one was aware atthe time that I was in the hall or he (Abdunafi) was out ofthe hall."' He stated that Riggi opened the door and calledout Abdunafi's name with the intention of sending him towork at the Bearley High School construction site inKenilworth. Corsentino did not note down anywhere thedate of this incident or precisely what occurred but testifiedthat he was present when Riggi wrote it down. Riggi did nottestify to anything that occurred in November 1975. Rather,he stated that the Bearley job was in 1976. The unionrecords indicate that Corsentino was steward on the Trues-dale job (presumably the Bearley High School job) inKenilworth in August through October 1975 and that noone else served in that capacity during the year. Riggi, unlikeCorsentino, testified that the alleged Bearley referral oc-curred in 1976. His notes indicate two entries for November1975, one dated November 1, 1975, with an accompanyingtime notation-7:40. The note states simply, "Wakil didn'tshow up yet!" The other entry, dated November 18, 1975,states, "Call Wakil at 7:31 a.m. to go to work at JohnnyCorsentino's job. Not here yet!" Other union recordsindicate that Corsentino did not work anywhere else in 1975.Abdunafi categorically denied being offered any job inNovember 1975. With respect to the fact that Riggi calledout Abdunafi's name on two occasions in November 1975, Ifind that since Abdunafi was not present at the time, he wasnot referred out. It also seems obvious that if Corsentino orRiggi were interested in having Abdunafi on that particularjob, it would have been easy enough to contact himbeforehand to let him know of the opening, or offer it to himlater that day when he arrived at the hall. The matter, as faras the record reflects, was never discussed with himafterwards. If Riggi was anxious to refer Abdunafi, to avoidissuance of complaint on the charge which was already onfile, he could easily have made arrangements with him, as hedid with other individuals, to have him report for aparticular job referral. He chose not to do so, but rather to' Also referred to in the record as Bearslcy or Brearley.'' The statement, volunteered by Corsentino while on the stand, appears tohave been made to explain the lack of witnesses.119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcall out Abdunafi's name, knowing full well that he was notpresent, then to jot down the incident in order to build a caseagainst Abdunafi in preparation for the hearing. I can reachno other conclusion as to the purpose of this charade inwhich Respondent's officers participated.Riggi testified that Abdunafi refused a referral to a jobworking for Plainfield Plumbing. His notes reflect that onDecember 1, 1975, at 8:15 a.m. Abdunafi refused to go towork for Plainfield Plumbing at the Thomas JeffersonSchool on a job which had just started and which wassupposed to be a long job. John Corsentino supported Riggiby testifying that Abdunafi's name was called out for thePlainfield Plumbing job, the new Elizabeth High School.The union records which reflect where stewards worked in1975 do not mention Plainfield Plumbing or any job inElizabeth or elsewhere going on during December 1975.However, other documents indicate that one member of theUnion did work at one time or another in 1975 for PlainfieldPlumbing for 48 hours. To this small extent, the recordssupport the testimony of Riggi and Corsentino. Abdunafi,however, when asked on cross-examination if he had notbeen offered a job on December 1, 1975, "at the new ThomasJefferson High School job where the contractor was Plain-field Plumbing," pointedly and forcefully stated, "There hasnever been a new Thomas Jefferson High School job." Whenasked, "Was there any Thomas Jefferson High School job?"he replied, "Not at the time. There is now." Counsel at thispoint abandoned the line of questioning concerning this joband did not thereafter challenge Abdunafi's assertion thatthere was no such job at the time. Robert Farmer was calledto testify concerning this alleged referral. He testified, insupport of Riggi and Corsentino, that he had heardAbdunafi reject one job offered to him, a high school job inElizabeth, and that Riggi gave Abdunafi a referral slip forthe job. After stating that he heard Abdunafi reject thereferral, he testified that he did not know if Abdunafiaccepted the job or not. The inconsistency is patent. LaterRobert Farmer testified that he did not actually hear Riggioffer Abdunafi the high school job, but that he only heardAbdunafi called into Riggi's office and did not hear whatoccurred therein. As to the "referral slip," Robert Farmertestified further that he saw Riggi give Abdunafi a slip ofwhite paper the size of a referral slip but could not see thewriting on the paper and merely presumed that it was areferral slip, although admittedly it could have been merely amessage of some kind. Still later, Robert Farmer testifiedthat he had heard from a third party that Abdunafi had beenoffered the high school job but had turned it down. I foundRobert Farmer's testimony with regard to this matterinconsistent and not worthy of credit. I credit Abdunafi. IfAbdunafi rejected the referral as Riggi and Corsentinotestified, he would not have been given the referral slip asRobert Farmer testified.Riggi testified that he referred Abdunafi to a job withAnastasia Brothers in December 1975 or January 1976 atthe new Elizabeth High School which eventually lasted 7months. The entry in Riggi's notes of January 7, 1976-7:25a.m. states, "call for Wakil to go to the school (new) job-long job-not here (Anastasia Bros.)-(send Artis Jack-' The job lasted about 3 or 4 months, February to May."' Carrington identified this particular incident as March 1977 when clearlyhe meant to say March 1976 since all other testimony on this subject matterconcerned the latter date.son)." Corsentino testified in support of Riggi to the effectthat Abdunafi's name was called out for referral on this job.Abdunafi testified that he thought he probably was in thehall on January 7, but denied knowing anything about areferral to any Anastasia Bros. job. From the testimony ofall witnesses I conclude that Abdunafi's name was, in fact,called out at the hall before he arrived but for reasons statedearlier, I do not consider this act to be a referral.Resbeth "Nick" Farmer testified that in January 1976 hewas working at the post office job. On this occasion he wentto Riggi and told him that he needed two men to worknights to take care of the fire at a concrete pouring and askedhim if he could have Adolph Farmer and Abdunafi. Riggireplied, "[c]ertainly." The job was to last 2 nights and,according to Nick Farmer, Riggi was aware of this fact.Abdunafi and Adolph Farmer did get the job through NickFarmer's efforts, according to Abdunafi. Riggi's notes on thesubject contain the following entry. "January 1976-Wakilworked at the Post Office job in the heat-Nick Farmer."From 1975 through 1977 these few hours were all thatAbdunafi worked.The incident would appear to support the theory thatRiggi did not so much object to Abdunafi's working as hedid making the referral himself, directly to Abdunafi, formaking a direct referral required his having to addressAbdunafi, and the record is replete with evidence that thetwo men disliked each other by this time. Nevertheless, sincemost of the referrals were made at the hall by Riggi'sdirectly addressing individuals and referring them verballyto jobs, his refusal to do so with regard to Abdunafi becauseof personal dislike for the man is, in fact, a refusal to referfor invidious, extraneous reasons, and is violative of the Act.His willingness to permit Abdunafi to obtain work throughother sources, namely through Nick Farmer, with hisindirect tacit approval is no substitute and does not relievehim of his duty to refer Abdunafi to jobs as he had otherapplicants for employment.Arthur Carrington testified that he spoke to Riggi byphone from Linden about sending Abdunafi out to workwith him on the Penn-Jersey job at the Public Service inLinden where he was the foreman. He explained to Riggithat the job would be a short-term job."'Riggi replied that hedoubted that Abdunafi would come out but he would askhim. He asked Carrington to hold the phone for a minute.Shortly thereafter, according to Carrington, Riggi got backon the phone and explained to Carrington that Abdunafiwould not work with him."~Riggi testified with the help ofhis notes"' that he received a phone call from Carrington onMarch 1, 1976, during which Carrington asked to haveAbdunafi sent out to the Penn-Jersey job. Riggi then wentout to Abdunafi who was in the hall and said, "Here is areferral slip to go to the job where Artie Carrington and LeoCharles are working." According to Riggi, Abdunafi repliedthat he did not want to go on the job. Riggi's notes supportthis testimony and that of Carrington. They state:March 1, 1976 7:30-Wakil refused to go to work(Penn-Jersey) with Art, Leo-in Public Service (proba-bly overtime later-(??))" Initially, before referring to his notes, Riggi testified that the incidentoccurred on March 1, 1975.120 LABORERS, LOCAL 394Corsentino also testified that Abdunafi was referred to thePenn-Jersey job in Linden where Carrington was theforeman and Leo Charles the steward but did not describethe referral with any particularity.Abdunafi denied that he was referred to the Penn-JerseyPublic Service job but in another part of his testimonyadmitted that Riggi approached him on one occasion andsaid to him while out in the hall, "I have a job climbing withArthur Carrington. Are you afraid of heights? Do you wantit?" Abdunafi replied that he was afraid of heights anddeclined the job. He noted that he had been in the hall whenthe job had first started and that by the time Riggi offeredhim the job, it was fully manned so that he would have beenthe first one laid off. He asked Riggi why he did not referhim when the job first opened. In any event, Abdunafiinsisted, the job required climbing and that was the reasonhe turned it down. I conclude that the job climbingconcerning which Abdunafi testified and the Penn-JerseyPublic Service job were one and the same. I also concludethat though there was an offer of a job, it was a climbing jobwhich Abdunafi turned down for that reason. There is noway to know for certain, from the record, whether Riggiknew that Abdunafi was afraid of heights and felt safe inoffering the referral for that reason. Riggi had knownAbdunafi for many years and could possibly have knownthat such a referral would be rejected. At any rate, the offerof the job was, in fact, made and rejected.Riggi testified that later in March he made a secondreferral to Abdunafi at the same Anastasia job to which heallegedly tried to refer him previously when Abdunafi wasnot present. According to Riggi's notes he called outAbdunafi's name on April , 1976, at 7:45 a.m. to go to workfor Anastasia, but again he was not present. Carringtontestified that he was the steward on the Anastasia job andspecifically asked Riggi to send Abdunafi out to the job. Hefurther testified that from the information he got, Abdunafiturned down the job. He admitted that he did not, however,know this for a fact. When asked when he spoke to Riggiabout sending Abdunafi to the Anastasia job, he testifiedthat it was in June or July 1976. Corsentino testified alsothat Abdunafi's name was called out in April to be referredto the Anastasia job but he was not present in the hall.Abdunafi testified that he believes he was present on April I,1976," but denied rejecting any referral to the Anastasia jobon that date. I find Abdunafi was not present when his namewas called out in connection with the alleged Anastasiareferral and for reasons already enunciated, I do notconsider the fact of his name being called out in his absencetantamount to a referral. Similarly, Riggi's notes reflect thathe called out Abdunafi's name on April 9 and 21, 1976,when Abdunafi was not present. Both were presumably forthe Anastasia job and, since he was not present, cannot beconsidered legitimate referrals.' The forms show the name ofr the employee. the hours worked. the dues.the vacation allowance. the credit union. and amounts for health and welfare.training. pension, and annuity. The total remittance due shown on the formswas: for May $4,390.63; for June $X,074.13. for July $6.381.50; and forAugust $7,308.55Abdunafi had notes concerning his probahle presence or absence from thehall on certain days.Carrington testified that he was foreman on the Torconjob and asked the shop steward, John Corsentino, aboutreferring Abdunafi to that job. This discussion, according toCarrington, occurred in March 1977. The job was already inprogress when Carrington started in December 1976 andwas still going on at the time of the hearing. AfterCarrington asked Corsentino to have Riggi refer Abdunafi,he was not present when Corsentino spoke to Riggi aboutthe matter and admitted that Riggi may or may not havemade the referral. Corsentino testified that it was on March15, 1976, that Carrington and Corsentino had the conversa-tion concerning the referral of five men to the Torcon jobduring which Carrington allegedly suggested that Corsenti-no see to it that Abdunafi was referred. According toCorsentino, he brought the matter of Carrington's requestfor five additional laborers to Riggi's attention and Riggicalled out Abdunafi's name that morning. Abdunafi was,however, not present and five other men were sent out thatday. Riggi testified that Carrington was the foreman on theRoselle Sewage Disposal job in Linden, New Jersey, whereTorcon was the contractor and that Carrington recommend-ed that Riggi send Abdunafi out to the job. According toRiggi, Corsentino spoke to him about Carrington's requestfor Abdunafi. He called Abdunafi over and said to him, "Ihave a call for a man to be referred to the Torcon job." butAbdunafi refused the job. Abdunafi denied being referred tothe Torcon job. From the testimony, it should be noted thatCarrington and Riggi are in agreement that the incidentoccurred in 1977 whereas Corsentino cites March 15, 1976,as the date. More importantly, Corsentino testified thatAbdunafi was not present in the hall when the referral wasmade, while Riggi described a conversation during whichAbdunafi was present and was offered the job, and refused it.The obvious discrepancies in the testimony of Respondent'switnesses with respect to the alleged Torcon referral will notpermit me to credit them. I credit Abdunafi and find that nosuch referral was made, at least not in his presence. If, infact, Abdunafi's name was called out in his absence, forreasons stated earlier, I find this not to be a referral.Riggi testified that in mid-1976 he stopped keeping awritten record of his attempts to refer Abdunafi to workbecause he was advised by counsel that the Regional Officeof the NLRB had advised him that it intended to dismiss'the charges. Nevertheless, according to Riggi, he continuedto refer Abdunafi out to jobs both when he was present atthe hall and when he was absent. In January 1977 acomplaint issued against the Union in the instant case. TheUnion had been advised about a month before actualissuance that the complaint would issue.In September 1976"' Riggi called Abdunafi and said, "Ihave a job here with Hicks. How long is the job, Hicks?"" The General Counsel asserts that Abdunafi's charge never was dismissedin its entirety but only in part. and then much later than the date that Riggistopped taking notes oil referrals. The record contains a letter from theRegional Director dismissing in part certain allegations contained in thecharge filed in the instant case. That letter is dated September 7. 177. wellover a year after Riggi's final entry. Whatever Riggi's reason for stopping hisnoteaking. the reasons proffered by him are not supported by the record.121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHicks replied, "Until it is over." Riggi then said toAbdunafi, "Do you want the job?" Abdunafi replied, "May Ispeak to you for a minute?" Riggi then said, "Don't give menone of that! Just answer me, 'yes' or 'no'!" Abdunafi did notgive him the required 'yes' or 'no,' so Riggi walked away andAbdunafi did likewise. Abdunafi testified that Riggi did nothave a referral slip in his hand during this conversation as heusually did. He also testified that had Riggi permitted him toexplain, he would have told him that he had an appointmentat the Veteran's Administration hospital that morning butwould be available for work that afternoon. Nevertheless,despite the manner in which it was made, I consider thediscussion to amount to an offer of referral which did noteventuate in Abdunafi's obtaining employment because ofthe antipathy existing between them which, in turn, was dueto Abdunafi's previous attempts to unseat Riggi as thepower in control of the referral system and due also to hishaving filed charges with the National Labor RelationsBoard. But, even had Abdunafi not been engaged in theseprotected activities, the mere fact that Riggi could and did,in fact, exercise his unique authority to deny a memberemployment simply because of a dislike for that personamply demonstrates the evil of a referral system whichoperates without any objective basis for determining whatreferrals are equitably to be made. The officious manner inwhich the referral was made effectively prevented itsacceptance by Abdunafi. Riggi, in complete control of thesituation, made it quite clear that by offering Abdunafi theHicks job, he was doing him a favor and would brook nofoolishness from him. Abdunafi, a proud man, felt degradedby the experience and, rather than explain his problem, letthe opportunity for referral pass." Nevertheless, despitesome sympathy for Abdunafi's position, I find that therewas, in fact, a referral, though tainted with animosity, whichAbdunafi rejected.Riggi testified that in 1977 he could recall referringAbdunafi to two specific jobs although there were others.But Riggi could not recall when it was in 1977 that he calledout Abdunafi's name nor could he remember the names ofthe jobs to which he intended to refer Abdunafi. Abdunafidenied receiving any referrals at all in 1977. In August orSeptember 1977 Abdunafi was engaged in conversation withLeo Charles when Abdunafi stated that he was not workingbecause Riggi would not send him out. Charles laterdiscussed the matter with Riggi in his office while Abdunafiwas out in the hall. He said to Riggi "John, Wakil said youwon't send him to work." Riggi replied, "No, I will send himto work any time. I tried to send him to work. He wouldn'tgo. If he shaped up in the morning, I would send him out."Charles then went to Abdunafi and reported what Riggi hadtold him. Abdunafi again denied that Riggi had offered himwork, whereupon Charles challenged Abdunafi to make thatstatement to Riggi's face. Abdunafi agreed, and both he andCharles went into the office. Once there, Charles said toAbdunafi, "I understand that Johnny has offered you a job."Abdunafi replied in Riggi's presence, "He's a God damnedliar. Tell him to name me one job that he tried to give me."Riggi then stated, "I tried to send you to work. You don't" Abdunafi stated as much in a letter to the "advice" section of thenewspaper a few days later. In this letter Abdunafi also intimates that hewould not in any event have accepted the referral because of an ear problem.get up here until it is too late to send men out." Abdunafiinsisted, "Name me one job." Riggi did not name a job butturned red and walked away." The importance of theincident lies in the fact that as late as August or September1977, Riggi, when challenged to name a single referral whichhe had given to Abdunafi, was unable to do so despite hisclaim that he had written many of them down long before onhis calendar and on scraps of paper. I believe he referredAbdunafi to no jobs other than those which Abdunafimentioned. This conclusion is supported by the testimony ofNick Farmer, who stated that he has asked Riggi whyAbdunafi was not working and, although Riggi told himmany times over the past few years that Abdunafi does notwant to work, that he has offered Abdunafi jobs which herejected, and that Abdunafi never gets to the hall early in themorning in order to be referred, he, Farmer, never onceduring these years ever heard Riggi offer Abdunafi a job.Still another incident related by Nick Farmer sheds lighton the Riggi-Abdunafi relationship, on the failure of Riggi torefer Abdunafi, and on the reasons for his failure to do so.Thus, 3 or 4 months after Riggi granted Nick Farmer'srequest to use Abdunafi and Adolph for 2 nights work inJanuary 1976, Nick advised Riggi that a foreman's job wasopening up and brought up Abdunafi as a possible candi-date. Riggi replied that he would not let Abdunafi be theforeman because "it would not look good," but that Nickcould take Adolph if a foreman were needed. As it turnedout, the position never opened up. I find the incidentreflective of Riggi's attitude toward his role as the solesource of referrals. He was willing to refer applicants to jobs,to appoint stewards, and to agree to the appointment offoreman, but would not agree to personally refer or appointindividuals of whom he did not personally approve.4. Alleged refusal to refer Adolph Farmera. Adolph Farmer's protected activityAdolph Farmer testified that he has been speaking outagainst the policies of the union leadership since 1971 andhas continued to do so right up to the time of the hearing.Throughout this period he supported Abdunafi's positionand, next to Abdunafi, was the most vocal of any of themembers critical of the union hierarchy. Riggi admitted thatAdolph Farmer has spoken out against union policies, butasserted that he had been doing so for 20 years. He admittedthat Adolph Farmer was a very vocal opponent of his andthe executive board's policies and had been such for manyyears and that he, Riggi, was aware of this fact. From 1969on, according to Riggi, Adolph Farmer and Abdunafi wereconsistently more vocal in this respect than anyone else.John Corsentino also stated that Adolph Farmer exercisedhis right to speak out at meetings, at times vociferouslydisagreeing with the policies of the Union.Among the union policies which Adolph Farmer attackedwas its referral system, though he desired to correct abusesby working within the local and was not in favor ofmaintaining a roster. Other targets of Adolph Farmer were'" The incident is based upon the combined testimony of Abdunafi andCharles.122 LABORERS, LOCAL 394the way trial panels were picked as well as their decisions;the choice of alternates to the union convention and themeans whereby they were chosen; the fact that there were noblack representatives to the convention chosen by the local;and the awarding of good jobs to pensioners, includingRiggi's father. Since these policies were also targets ofAbdunafi during this period, it was clear that he andAbdunafi were allies in their attacks on the union leadershipand its policies.In 1971 Adolph Farmer brought internal charges againstRiggi, as did Abdunafi, alleging unfair hiring practices andshowing preferential treatment to certain members of theUnion. Like Abdunafi, he too wrote letters to the Interna-tional complaining about the Union and Riggi in particular,and when his charge against Riggi was dismissed, heappealed that decision. Adolph Farmer testified that he filedtwo charges, one against Riggi and one against the executiveboard. Though other members filed internal charges againstthe Union, no one except Adolph Farmer and Abdunafi filedcharges against Riggi personally. In addition to filing hisown charges he supported the numerous charges filed byAbdunafi both against the Union's executive board andagainst Riggi. In a letter from the executive board signed byExecutive Secretary Philip Renna, dated January 14, 1972,and addressed to Abdunafi, Abdunafi was advised that hischarge alleging the falsifying of minutes filed November 3,1971, would not be heard because Adolph Farmer hadalready filed charges based on similar allegations and he hadbeen denied a hearing for lack of evidence. Thus, AdolphFarmer's alliance with Abdunafi in common cause againstthe union leadership was admittedly recognized. Moreover,these charges filed by Abdunafi and Adolph Farmer werethe topic of discussion at union meetings and so they werewell publicized.After Adolph Farmer brought charges against Riggi,charges were in turn brought against him. Like Abdunafi hewas charged with vulgarity or profanity while presenting hisviews at the meeting, despite the fact that four-letter wordswere used at the hall by others and charges have not beenbrought against anyone on that basis before nor since.Subsequently he was found guilty and suspended just asAbdunafi was. Respondent denies that Adolph Farmer wassuspended because he brought charges against Riggi and wasotherwise actively pursuing a course of action contrary tothe policies of Riggi and the union hierarchy. I amconvinced otherwise, however, for on June 24, 1972,Renious Edwards filed an internal charge against theexecutive board in connection with the issue concerning theappointment of delegates to the International's conventionand, soon after his charges were found to be without merit,he too was countercharged by the executive board withslander and with conspiring with Adolph Farmer to fileduplicate false and malicious charges. He was thereafterfound guilty as charged and like Abdunafi and Adolph" Edwards' suspension was for I month.u International Alliance of Theatrical Stage Employees (RKO General. Inc.,WOR-TV Division). 223 NLRB 959 (1976), citing Scofield [Wisconsin MotorCorp.] v. N.LR.B. 394 U.S. 423, 429 (1969). and N. LR.B. v. Allis-ChalmersMfg. Ca. 388 U.S. 175, 195 (1967)."22-CB-2851" The affidavit. though not offered into evidence at the hearing, wasidentified by Respondent's counsel and utilized for purposes of cross-examination during the hearing.Farmer suspended from attending meetings." Although theaction taken against Adolph Farmer was not violative of theAct," it clearly manifested, when viewed with that takenagainst Abdunafi and Edwards, an animosity founded uponthe Union's dissatisfaction with the internal protectedconcerted activity of those participating in it.In 1974, during another meeting, according to AdolphFarmer, Abdunafi was trying to get the chairman's attentionwithout apparent success. Adolph interceded and stated thatAbdunafi was a member and had a right to speak. Thechairman replied that Abdunafi had been talking and talkingand that he did not want to hear him anymore. Farmerreplied, "Bullshit." Farmer testified that this remark wasmagnified into "a whole lot of swear words." Riggi broughtcharges again, and Adolph Farmer was suspended foranother year.For the next 2 or 3 years while Abdunafi carried on hisletter-writing campaign, appealing to the Internationalconcerning the inequities practiced by the local Union,Adolph Farmer continued to conduct his campaign on thelocal level to achieve the same results that Abdunafi wasattempting to gain. Adolph Farmer's name appeared inseveral of Abdunafi's letters to the International.In December 1974 Abdunafi filed his first charge" withthe National Labor Relations Board against Respondentalleging that the Union caused one employer to terminatehim because of his intraunion activities and that the Unionoperated its hiring hall in a manner which discriminatedagainst applicants who were not friendly with its businessagent. An investigation followed, but on February 21, 1975,his charge was dismissed, as was his later appeal. AdolphFarmer cooperated in the investigation following the filing ofthe December 1974 charge. He testified that he participatedin the Board's investigation in 1975 and gave a statement" tothe Labor Board's agent containing information in supportof Abdunafi's charge. Adolph Farmer's testimony is fullycredited.Following dismissal of Abdunafi's first charge, Abdunafiand Adolph Farmer on July 1, 1975, went to the RegionalOffice of the National Labor Relations Board where Abdu-nafi filed the charge in the instant proceeding. Though thecharge was signed by Abdunafi and the body of the chargerefers to "Abdunafi and other employees" and does notmake any reference to Adolph Farmer by name, clearly thecharge was filed on his behalf as well as Abdunafi's, and heparticipated thereafter in the investigation of the charge,furnishing information in support thereof. At meetings in1975 the NLRB charges were read" and thereafter discussedon the floor by Abdunafi and Adolph Farmer as well as theunion leadership, who advised the members that Abdunafiand Adolph Farmer had filed the charges with the NationalLabor Relations Board. At a meeting some time later in1976 or 1977, Riggi talked about lawyers' fees necessitatedby the filing of the charges and stated that assessments might" The dates of the meetings are not identified, but clearly if the chargeswere read to the membership to inform them of the fact that they were filed,they would have been read shortly after their receipt by the Union. not severalyears later as Respondent urges in its brief. Moreover, if Respondent desiredto show, in the face of indications to the contrary, that no discussionconcerning the charges occurred in early 1975, it could have producedminutes of the meetings and witnesses to so testify. This it did not do.123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave to be levied or dues raised because of the chargesbrought by Abdunafi and Adolph Farmer.The above-described facts clearly indicate that AdolphFarmer was extremely outspoken in his views and activelypursued an overt campaign against the policies of the unionleadership which culminated in his filing charges againstboth the executive board of the Union and John Riggipersonally in 1971; that these protected activities wereundertaken in concert with Abdunafi, a fact well known tothe Union; and that the union leadership retaliated againstAdolph Farmer and Abdunafi by filing counterchargesagainst them on obviously pretextual grounds thus showinganimus against them based on their having engaged in theseprotected concerted activities.The above facts similarly reveal that Abdunafi filedcharges against the Union in December 1974 and thatAdolph Farmer cooperated in the investigation of thatcharge; that Abdunafi and Adolph Farmer together visitedthe National Labor Relations Board on July 1, 1975, whereAbdunafi filed another charge; and that, Respondent'sposition to the contrary notwithstanding, the Union knew ofand openly discussed these charges at various meetings,referring to them as having been filed by both Abdunafi andAdolph Farmer. Respondent's knowledge of Adolph Farm-er's role in the filing of the charges and in the investigation isamply demonstrated by the evidence. But even if hisparticipation in these protected activities were not based ondefinite knowledge, I find that Respondent presumed hiscomplicity in the filing of the charges. I do so on the basis ofthe fact that these Labor Board charges contained allega-tions which both Abdunafi and Adolph Farmer had beenleveling at the Union since 1971 in numerous internalcharges, in correspondence, and in verbal assaults atmeetings. Since the Union was well aware of the Abdunafi-Adolph Farmer joint campaign to undermine the referralsystem as operated by Riggi and the union hierarchy, it issafe to assume that, even without definite proof of AdolphFarmer's complicity, Respondent would assume that theywere working together to achieve through the auspices of theNational Labor Relations Board the goal which they hadbeen trying unsuccessfully to achieve for the previous severalyears through internal processes.b. The failure of the Union to refer Adolph FarmerFrom 1952 through 1970 Adolph Farmer, according tothe union records, averaged close to 1600 hours of work peryear. In 1971 he worked 91 hours. From 1972 through 1974he averaged a little over 800 hours and in 1975 he workednot' at all. In 1976 and 1977 he worked 838-Y and 1,056hours respectively.According to Adolph Farmer, from 1960 through 1970 heworked mostly as a foreman or steward. During this period,again according to records supplied by the Union, heaveraged 1,768 hours per year. The fact that as steward hewas frequently the last man to leave a job accounts, in part,for the large number of hours he worked during this periodof time. Even when he was not steward, during the period1960 through 1970 he worked regularly up until the time hefiled the charge against Riggi. During that period hefrequently worked for a year or more without being laid offfor a day, albeit sometimes he worked in several locations ina year.Adolph Farmer testified that a certain group of laborers inthe local, numbering perhaps 100, work 1500 to 2500 hoursevery year, and that he was one of these people during the1960-1970 period. The rest work sparingly. For this reasonhe does not feel that working 500 to 1500 hours is a lot.'6Despite apparently preferring the long jobs, when out ofwork, Adolph Farmer accepted any job whether it was 1, 2,or 5 days, even during the 1960-1970 years, and the recordbears out his testimony.John Riggi testified with regard to Adolph Farmer's workduring the period 1960-1970 that he was awarded preferen-tial treatment, more work, and appointments as foreman.Riggi admitted that he was responsible for Adolph Farmerobtaining more and longer jobs but stated that the foremanjobs were "out of his realm." The record, however, indicatesin various places that in many instances the Union could anddid appoint foremen. In any case, Riggi admitted that it waspossible that Adolph Farmer was foreman from 1965 to1970 more often than not but that from 1971 until 1976, heno longer served as foreman. Riggi could not recall whetherAdolph served as steward from 1971 until 1976 and Itherefore find in accordance with Adolph Farmer's testimo-ny that he did not. Riggi agreed, upon being cross-examined,that from 1965 through 1969 Adolph Farmer served assteward or foreman, but after filing his first charge againstRiggi in 1971 he was no longer a steward or foreman butonly a laborer, and that is what the Union's own recordsshow.When Riggi was questioned as to why Adolph Farmerworked on so many long jobs as foreman or steward prior tohis filing the charge against Riggi, but thereafter no longerserved as a steward or foreman and worked only 91 hours inthe entire year of 1971, he gave several explanations. In the1970's, according to Riggi, he received complaints frombetween 8 and 11 other members that Adolph Farmer andcertain other members were receiving too much preferentialtreatment and that they wanted their share too. Riggitestified that when faced with these requests, he asked thecomplainants how many pieces they thought were in the pie,but then decided to try to "balance it out," and to try tospread the work around "to keep an even keel in the local."A second reason for Adolph Farmer's sudden drop inworking hours after his filing charges against Riggi, accord-ing to Riggi, was that in the 1970's work was not plentifuland so to take care of Adolph Farmer he told his (Adolph's)brother, Nick, that he had carte blanche to take Adolph onthe job and give him almost as many hours as he got himself.He added that in light of his understanding with Nick, hedoubted that Adolph was really willing to work. Upon beingexamined further, however, Riggi admitted that the individ-uals who, along with Adolph Farmer, had received preferen-tial treatment, long hours, more jobs, and appointments asstewards and foreman during the 1960s continued to do so inthe 1970s, year after year, working 1800-2000 hours. Noreason was given why Carmen Urso, Paul Fareno, Nick' 500 hours is only about 3 months' work.124 LABORERS, LOCAL 394Signorelli, Joe La Sola, Joe Marino, Arthur Carrington, andWillie Edwards continued to receive preferential treatmentin the face of the demands of the complainants while AdolphFarmer did not; nor did Riggi name any of the allegedcomplainants; nor did Respondent present any witnessesconcerning this request for a more equitable distribution ofwork. As far as Riggi's explanation that work was no longeras plentiful in 1971 as it was in 1970, that explanation doesnot hold up, for the Union's own statistics indicate that theyearly hours per man dipped only slightly from 1970 to 1971and Riggi admitted that the other members receivingpreferential treatment did not suffer because of this minordrop in available hours. Finally, Riggi's statement that NickFarmer was given carte blanche to bring Adolph Farmeronto any job whenever he wanted is meaningless in the faceof testimony that Nick frequently did not have the opportu-nity to make the offer. Moreover, if prior to his filing chargesagainst Riggi, Adolph Farmer had sufficient work and wasfrequently appointed steward or foreman, the sudden drop inhis working hours and his failure to obtain stewardships andpositions as foreman from Riggi is in no way explained awayby Riggi's statement that he could get work from hisbrother. Clearly, Adolph Farmer did not get work from hisbrother after filing the charge against Riggi. He did not getmuch work from anybody but dropped from 1,292 hours in1970 to 91 hours in 1971. Since prior to his filing chargesagainst Riggi in 1971 Adolph Farmer accepted each andevery job, even for a day or two, and credibly testified thathe never turned down jobs because they were short,regardless of the source, there appears no basis to creditRiggi's proposition that Adolph Farmer did not want towork.After Adolph Farmer filed his charge against Riggi in1971 he continued to shape up at the hall, arriving between 7a.m. and 8 a.m. and staying until it closed. Numerouswitnesses testified to the regularity with which he shaped up,some testifying that he shaped up more than anyone else.Despite the regularity with which Adolph Farmer shaped upin 1971, ready and willing to go to work, Riggi did not callhis name for referral. Nor did Corsentino or Renda referhim to any jobs after Riggi left the hall for the day.Regardless of what time he arrived, others would be sent outwhile Adolph Farmer was left sitting in the hall. Just as wasthe case with Abdunafi, applicants for referral who arrivedafter Adolph Farmer were nevertheless sent out while heremained behind.The Union's employment records indicate that AdolphFarmer worked almost not at all in 1971 but did work oncertain jobs thereafter, though not nearly as often as he hadprior to his filing charges against Riggi and the executiveboard of the local in that year. Though he served as stewardor foreman rather consistently prior to 1971, after filing thecharges in 1971 he received no such appointments for thenext 5 years. In fact, he testified, he received no job referralsdirectly from Riggi from 1971 through 1974 and only onejob" thereafter. Adolph Farmer's brother, Nick, testifiedthat he knew of no jobs on which Adolph worked which"The Battin High School job, discussed infra."Specific incidents are discussed infra." Adolph Farmer testified that he got one job through Carrington in the1970s--the Sealand job. This is probably the same job.were not obtained through Nick. Riggi conceded that hemade only two attempts" to refer Adolph Farmer to jobs inthe years 1971 through 1977 and that all the work heactually obtained was through the intercession of his brotherNick. Riggi's failure to refer Adolph Farmer quite clearlywas not because he was oblivious of his needs becauseAdolph Farmer shaped up regularly and was easily visible toRiggi if he chose to offer him work, and, moreover, Nickpersonally requested Riggi on a number of occasions to sendAdolph to jobs.Adolph Farmer obtained just three jobs in 1972 for a totalof 853 hours. He was not referred to any of these jobs byRiggi but rather obtained them from his brother whoadmittedly had to clear them through Riggi. On theseoccasions, Nick would come to Adolph and tell him to comeon the job with him, that it was all right because he hadchecked it out with Riggi who had given his permission. In1973 Adolph Farmer worked a total of 806 hours, all but 88of which were on the Damon Douglas job. Nick Farmer wasthe foreman on the job and Arthur Carrington may havebeen the steward since Adolph Farmer, according toCarrington, asked him to put him on that job. Carringtongot Riggi's permission and Adolph Farmer got the job.'In 1974 Adolph Farmer worked on three jobs'°within thejurisdiction of the Union for a total of 771 hours. None ofthese jobs was offered to him by Riggi. Rather, he obtainedthese jobs through his brother, Nick. Thus, to summarize,from 1971 through 1974 Adolph Farmer obtained no directreferrals to any jobs from Riggi despite the fact that heshaped up consistently at the hall and despite the fact thatprior to his campaign against Riggi beginning in 1971, hereceived a large number of referrals, even preferentialtreatment from Riggi. Once he undertook to challenge theUnion's leadership by filing charges within the Union, he nolonger received referrals at the union hall but had to dependupon his brother" to initiate action to obtain work for him.From the entire picture presented, it appears clear that whilein the good graces of Riggi and the union leadership AdolphFarmer obtained most of his employment through directreferrals from Riggi, but once he made an enemy of Riggi,the sole person in control of the referral system, by filingcharges against him within the Union, Riggi determined todo him no favors and did not, thereafter, refer him to jobs ashe had previously, and Adolph Farmer then had to relyupon Nick Farmer to intercede in his behalf to obtainemployment. Thus, it would appear that, whereas AdolphFarmer obtained employment through direct referral beforehe participated in protected concerted activities within theUnion, after he engaged in said activity, he no longer was therecipient of such referrals, and if he was denied this servicebecause of his protected concerted activities it would havebeen violative of the Act, but for the Section 10(b)limitations. And it would not matter in the least that the solereason that he was denied the benefits of the referral systemwas that Riggi felt that he no longer had to "do favors" forthe man whom he had befriended and who had despite hisfriendship attacked him. If a referral system is operated'" Actually. Adolph Farmer worked on one job, then worked on anotherjob, then returned to the first job." In the one case noted, Carrington befriended him and obtained work forhim.125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout objective criteria as its basis, it must, of necessity, besubject to the human frailties of its controller, and theinstant case proves the point. For, assuming that Riggidesired to be as fair and impartial as he could possibly be, hewas unable to point to either Abdunafi or Adolph Farmerand award them worthwhile jobs after being attacked bythem-as he had been by their challenging him, and hiscontrol of the system verbally at meetings, and filing internalcharges against him. Thus, it follows that a referral systemtotally under the control of a single individual or group ofindividuals subject only to personal preferences of a subjec-tive nature, without guidlines or objective criteria to safe-guard the rights of individuals, is per se violative of the Act.For each potential applicant for referral must be guaranteedsufficient information as to his position vis a vis referral toenable him to question, to accept, or reject what he is toldconcerning that position, and without such criteria, individ-uals like Wakil Abdunafi and Adolph Farmer are blindly atthe mercy of the person or persons in control of the system.In December 1974 Abdunafi filed his charge with theNational Labor Relations Board and, with the aid of AdolphFarmer, undertook to pursue his goal of referral systemreform through the Federal Government rather thanthrough internal means. Thereafter, according to AdolphFarmer, he received absolutely no work at all, not fromRiggi, Corsentino, or Renda, nor, according to unionrecords, from anyone else. Nick Farmer, almost the soleoriginating source of jobs for Adolph Farmer from 1971through 1974, had no opportunity in 1975 to request thatAdolph be sent out to his job to work with him. All 12 or 13laborers sent to the A. M. Gregos post office job by theUnion were referred out of the hall and were not requestedby Nick Farmer because Nick was not advised by Gregosthat there were openings. The job lasted through 1975 andinto 1976.Though Adolph Farmer continued as before to shape upregularly in 1975, ready, willing, and able to report for work,he was not referred to any jobs, while other applicants forreferral who had arrived at the hall later than he receivedreferral slips and went to work. Riggi admits that he sawAdolph Farmer shaping up regularly in 1975 and sitting inthe union hall, but asserts that he could have been working.Riggi testified that he did not, however, ask Adolph Farmerif he wanted to go to work, and admitted noting that he wasstill sitting there when he left each morning. Throughout1975 and the first part of 1976 Adolph Farmer watchedmore than 50 people repeatedly reporting to the hall andgoing off to work after referral while he just sat there, notmoving once. He would customarily stay at the hall until itclosed at 9:30 a.m. No one, Adolph Farmer crediblytestified, shaped up as often as he and Abdunafi did, withoutbeing referred out.Nick Farmer testified that he had been told by Riggi that"Adolph could go to work anytime he wanted, all he had todo was come in and see him, he had no hard feelings againstAdolph, he could come in anytime he wanted." Accordingto Nick Farmer, applicants for referral either go in to seeRiggi or Riggi comes out into the hall and calls them byname, after which they go into his office where he gives them" The record indicates that Nick was steward at A. M. Gregos in June andJuly 1975.a referral slip. When told by Riggi that Adolph should comein and see him, Nick replied that Adolph was outside in thehall and if Riggi wanted him, he should go out and call himin, and he would come. When Nick later told Adolph whatRiggi had said, Adolph replied that there was no reason forhim to go in and see Riggi; he would come to the hall andtake his chances sitting out there with the rest of themembers.Nick Farmer testified that Riggi also told him that it wasan automatic thing, that he knew that he had the okay totake Adolph on his jobs any time he wanted to. This waswithin the period 1975-77. As it stood, as far as NickFarmer knew, from 1971 through 1977 Adolph Farmerobtained no employment referral from the hall and all workhe obtained was through Nick, after he obtained permissionfrom Riggi to let him come out to the job. Unfortunately forAdolph Farmer, Nick did not always have the opportunityto request that Riggi send Adolph to the jobsite becausefrequently the superintendent or foreman would contact thehall directly and Riggi would not refer Adolph to a jobunless it was by special request from Nick. Thus, althoughNick Farmer was the steward for the A. M. Gregos job atthe post office in Elizabeth, for several months he had noopportunity to ask Riggi to have Adolph sent to the jobbecause all referrals were made directly through the hall.Riggi testified with regard to 1975, just as he told NickFarmer, that Adolph could have worked anytime and thatthis was so because he had given Nick Farmer carte blancheto take Adolph Farmer on any job that Nick was on, and tolet him work for almost as many hours as Nick worked. Forthis reason, Riggi stated, he did not feel that he had to callAdolph's name in the hall since whenever Adolph wanted towork, Nick Farmer could have taken him to his job anytimethat he was.shop steward. Riggi testified that he also toldthis personally to Adolph Farmer during the 1975-77period, but Adolph denied this emphatically. Riggi testifiedthat he told this to Adolph Farmer on two occasions butcould not remember when or where, although it wasprobably at the hiring hall. He stated that there were nowitnesses. I credit Adolph on this matter and find thatalthough Riggi told Nick that he could take Adolph on anyjobs on which he was steward, he never personally advisedAdolph of his statement to Nick.Riggi also testified that in 1975 Nick Farmer had manyopportunities to place Adolph on the A.M. Gregos jobbecause in that year Nick was steward" on that job andcalled Riggi to have him send laborers to the job. Riggistated that Nick called him up "for some of the people thatare on this shop steward's report," referring to the A. M.Gregos post office job. He then named certain individualswhom Nick Farmer allegedly asked for by name. NickFarmer, however, denied requesting these persons. On thisissue, I credit Nick Farmer over John Riggi and find that theindividuals who worked on the A. M. Gregos job in 1975were referred out by Riggi directly from the hall rather thanthrough Nick and that Nick did not have an opportunity torequest that Adolph be sent to the job." Moreover, Riggiwas aware that Nick was in the habit of taking his brotheron jobs with him whenever he could. He knew also that Nick" Similarly, Riggi testified that whenever men were requested for the postoffice job, he would notify Nick by phone immediately, thus giving him an126 LABORERS, LOCAL 394was steward on the A. M. Gregos job and that Adolph wassitting out in the hall. If Riggi bore Adolph no animus hewould have sent him to Nick's job without waiting for aspecific request from Nick.Riggi also testified that he personally referred AdolphFarmer out to one job in 1975, that he could not rememberthe contractor's name, and that when he gave AdolphFarmer the referral slip, he refused the job and told Riggi tosend somebody else. Adolph Farmer denied obtaining anyreferrals from Riggi in 1975. I credit Adolph Farmer."John Corsentino testified that though he was at the hallhimself regularly and noticed Adolph Farmer shaping upregularly and sitting out in the hall, he never once referredhim to a job within the 3 or 4 years immediately precedingthe hearing, though he had the authority to do so once Riggileft the hall. When he closed the hall later in the morningwhen he was not working himself, he would notice thatAdolph Farmer was still sitting there.Union documents, which were stipulated into the record,indicate that Farmer worked for 26 hours in January-February 1976 at the A. M. Gregos post office job, thenreturned to the same job in July of that year and continuedto work at that work site through December. In to AdolphFarmer worked for 836-Y% hours at the A. M. Gregosconstruction site in 1976.According to Adolph Farmer, he obtained the 26-hourjob, a 2-night job, in January at the A. M. Gregosconstruction site through Nick Farmer's request from, andthe permission of, Riggi. Nick told Adolph that he hadasked Riggi for the job for him and Riggi had agreed.Thereafter, both Adolph Farmer and Abdunafi reported tothe job and worked the 26 hours indicated. Nick Farmertestified that this was the first opportunity he had had to putAdolph to work since 1974.In March or April 1976 Adolph Farmer testified that hewas asked by John Corsentino why he was not going towork. Corsentino told Adolph that he was going to lose allof his pension benefits unless he went to work. He observed,"It has been almost 4 years now and you have no credittime?"" Adolph replied, "How do I go to work? You see meat the hall shaping up. Riggi just chose not to send me towork." Corsentino replied, "I don't believe that. I'm goingto talk to John tomorrow."" Corsentino testified to thisconversation by stating that Adolph Farmer informed himopportunity to request that his brother be referred. Nick Farmer emphaticallydenied that this was the procedure. I credit Nick Farmer and find that he didnot specifically request the individuals referred to the A. M. Gregos job andhad no opportunity to make the selection as Riggi testified.I Credibility resolutions, where there are conflicts in the testimony, havemost frequently been made against Riggi. Aside from findings made on thebasis of inherefit probabilities, which are fully discussed in the text, theseresolutions are primarily based on my finding that Riggi was a mostunpersuasive witness, frequently avoiding giving a direct answer and replyingwith such phrases as "it could be possible." On the basis of such evasiveanswers as this and Riggi's general demeanor I have often found against him.Respondent called other witnesses in addition to Riggi to testify concerningpossible referrals offered to Adolph Farmer. Thus, three of Respondent'switnesses testified concerning Adolph Farmer's name being called out byRiggi at the union hall. Timothy Nickles, an individual who served on thelocal Union's trial board that found Abdunafi guilty of slander and decided in1977 that he should be barred from attending meetings for 2 years, testifiedthat Riggi had called Adolph Farmer's name out in the hall between 2 and 5times during the period 1975-77. On these occasions according to Nickles,Adolph Farmer went into Riggi's office and the door was closed. Nicklestestified that he did not see Riggi offer Adolph Farmer a referral slip and didthat he had not been referred out for 5 years by Riggi. Hecorroborated Adolph Farmer's testimony closely by statingthat he told him that he could not believe his statement. Atthe same time, Corsentino acknowledged that he had seenAdolph Farmer shaping up and sitting in the hall, day in andday out, and only being referred out once. As notedpreviously, Corsentino's surprise at Farmer's statementcannot possibly be credited in light of the fact that he wasprivy to the workings of the referral system, never saw Riggirefer Adolph Farmer to a job, and never referred him outhimself since 1970. Quite clearly something must haveoccurred whereby Corsentino after all these years inexplica-bly took this sudden interest in Adolph Farmer's welfare. Inthe absence of any other explanation in the record, I mustassume that the Regional Director's investigation of the July1, 1975, charge may have succeeded in affecting the generalattitude of the Union's hierarchy toward Abdunafi's andAdolph Farmer's welfare.The day after Corsentino's conversation with AdolphFarmer, when Farmer shaped up, Riggi called him into theoffice and offered him a job. He turned down the job,however, advising Riggi that he had a prior commitmentthat morning. Though he would have been able to work laterthat morning or afternoon, he did not advise Riggi of thisfact. After returning to the hall, Farmer decided that theonly reason he was offered the job that morning was becauseof his conversation with Corsentino the previous day. Hetherefore went back into the office and told Riggi what hehad told Corsentino the day before and asked him, "Now, Iwant you to tell John Corsentino. Have you referred me to ajob in 5 years?" Riggi replied, "No."Corsentino testified that the day after Adolph Farmer toldhim that Riggi had not referred him out in 5 years, he toldRiggi about the conversation. At that point, the phone rangand the call turned out to be a request for a laborer. Riggithereupon called Adolph Farmer into the office and referredhim to the job. According to Corsentino, Riggi told Farmerthat the job was for 6 months and Farmer turned down thejob, stating, "Six months is not going to help me." He thenwent back into the hall. Later, Farmer came back into theoffice and, according to Corsentino, may have said thatRiggi's job offer of that day was the first job Riggi hadoffered him in 5 years. Corsentino stated that Riggi did notdeny Farmer's accusation. Moreover, Corsentino testifiednot know anything about what occurred in Riggi's office thereafter. AndrewRose testified that he heard Adolph Farmer's name called out by Riggi 2 or 3times per year from 1975 through 1976 and that when he was called, AdolphFarmer was always present and would go into Riggi's office. Rose could nottestify as to what happened inside Riggi's office once he entered and the doorclosed behind him. The third witness. William Roach, could not recall havingheard Adolph Farmer's name called out at the hall during 1975-77. In total, Ifind the evidentiary value of the testimony of these witnesses meager at best,and do not, therefore, rely upon it with regard to the issue of whether or notAdolph Farmer actually received referrals from Riggi during the period 1975-77." Corsentino's approach appears rather disingenuous. After 4 years ofwatching Adolph Farmer appear each morning to shape up and never oncehearing him referred to a job nor referring him to a job himself, Corsentinosuddenly professes concern about Adolph Farmer's not working and therebylosing pension benefits. I seriously doubt Corsentino's sincerity on thisoccasion." It is noted that the charge in the instant case was filed in July 1975 andthat by April 1976, Respondent may have decided to reconsider its approachtoward the problem it was facing as a result of the charge.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat this was the only referral that he had heard Riggi offerto Adolph Farmer in 4 or 5 years.Adolph Farmer testified that he refused the job offerbecause of a commitment in New Brunswick to see aboutanother job. When asked if Riggi mentioned how long thejob would be that he was being referred to, Farmer at firstdenied that any length of time was mentioned. Later, whenshown his affidavit, Farmer testified that Riggi may havementioned the length of the job and that it might have beenthe Battin High School job.Riggi testified that on this occasion he offered AdolphFarmer the Battin High School job and told him it wouldlast 6 months but that Farmer turned it down with thestatement, "Six months will do me no good." From thetestimony of Adolph Farmer, Corsentino, and Riggi, itwould appear that Riggi did, in fact, offer Farmer a job onthe Battin High School project, advising him that it wouldlast for 6 months, but that Farmer turned the job down, inpart because he had to go to New Brunswick to look intoanother possible job, but also because the Battin High Schooljob was expected to last only 6 months. Since up to this timeFarmer seemed to be anxious to obtain any employmentregardless of how short a period the job would last butsuddenly refused this referral because, in part, a 6-month job"would not help him," there seems to have been a completeturnabout in his attitude. The record indicates no apparentreason for the change in his attitude, but somethingapparently made him decide that he could afford to turndown this referral. If, at about the same time, during the 9thor 10th month of the Region's investigation of Abdunafi'scharges, Riggi should suddenly make his first referral toAdolph Farmer, and Farmer should suddenly decide a 6-month job "would do him no good" whereas previously hewas accepting 1- and 2-day jobs whenever he could get them(through his brother), it is more than mere conjecture toarrive at the conclusion that just maybe the Union began torealize, in light of the outstanding charges, that it might bepropitious to start offering work referrals to Farmer, whileFarmer might assume that the charges filed on his behalfmight well be found to be meritorious, and the leverage to beobtained from such a finding might enable him to turn downany but the best job referrals. For lack of a betterexplanation as to why Riggi should suddenly change hisposition with regard to offering direct referrals to Farmer,and Farmer should suddenly change his position with regardto accepting such referrals, I am willing to accept the courseof the Region's investigation as a possible reason for thesechanges in position. In any event, whatever the explanation,I find that a genuine referral was made to Adolph Farmer atthis time which he rejected.The morning after Adolph Farmer turned down theBattin High School job, other individuals were sent out onthat job, but Riggi did not offer the job to Farmer a secondtime, nor do I find that he was obligated to insist thatFarmer take the job. Once Adolph Farmer rejected thereferral, I do not feel that Riggi had any obligation to pursuethe matter further, even if Farmer was prepared to accept asecond referral to that job, as he testified. It is noteworthythat though present in the hall while referrals were beingmade to the Battin High School job, Abdunafi was neveroffered a job there.In June 1976 Nick Farmer was working as steward on theA. M. Gregos post office job in Elizabeth. He learned andadvised Riggi that a foreman was needed on the job andasked if Adolph could have the job. Riggi replied that Nickknew that he could have Adolph on his jobs anytime hewished. Nick replied, "John, do me a favor. Adolph is out inthe hall. Call him in and tell him." Riggi thereupon agreedto do so, then called Adolph Farmer in and sent him to thejob. This was the first time since 1970 that Adolph Farmerwas given a foreman's job. The job lasted for about a year,until June or July 1977.Adolph Farmer worked for about 1,000 hours in 1977 onthe A. M. Gregos job, until July 4, 1977. Thereafter heworked only 3 days. Some time during 1977, Nick Farmerasked Riggi why Adolph Farmer was not working. Riggireplied that Adolph could go to work whenever he wantedto; all he had to do was come in and see him. Riggi did notdeny that this conversation took place, and I find that it did.In 1977, Nick Farmer was the shop steward on a job inCranford, New Jersey, where Malcolm was the generalcontractor and Sasso and various other contractors weresubcontractors. The job started in September or October1977, was still in progress at the time of the hearing, and wasexpected to continue for perhaps 2 or more years. Early atthe beginning of the job, Riggi told Nick that if theopportunity should arise, he could take Adolph on the jobwith him, and Nick agreed. Subsequently, Nick got theopportunity to request that Adolph be placed on the Sassojob. Adolph worked for Sasso for 2 days, when that job wasshut down temporarily by the contractor. When the jobopened up again 2 or 3 days later, Sasso did not need AdolphFarmer any longer and that was the end of the job. SinceAdolph's layoff at Sasso, there were no further opportunitiesfor Nick to bring Adolph back on the job, because Nick wasnot aware of jobs which opened up for the other contractorson the job.Some time after Adolph Farmer's layoff at Sasso, aconversation between Riggi and Adolph Farmer took placein Riggi's office. During this conversation Adolph told Riggithat he did not wish to go back to work for Sasso. Riggi toldFarmer that from the Sasso job he could go to work forother subcontractors, then for the general contractor withhis brother. This conversation, however, took place at a timewhen there were apparently no openings at the jobsite, andthe tenor of the rest of the conversation clearly indicates thatRiggi's remarks were not intended as a referral but merely asa suggestion that if Nick Farmer were to come up with a jobin the future, Adolph should accept it. This of course was inkeeping with recent past practice. At any rate, according tothe credited testimony of Nick Farmer, the opportunity tocall Adolph to work on the Malcolm job never materialized.Thus, on this occasion there was neither a referral nor arefusal.C. Summaryi. The exclusive hiring hall arrangementThe evidence is overwhelming that Respondent Unionoperates an exclusive hiring hall whereby anyone whodesires employment in the laboring field within its jurisdic-128 LABORERS, LOCAL 394tion must first obtain a referral slip from Riggi or hisassistants or at least get Riggi's permission before going towork. Similarly, Riggi appoints all stewards and all foremenexcept foremen who are company foremen.2. Referrals based upon solely subjective criteriaRespondent admits and I have found that the Union, untilSeptember 1977, used solely subjective criteria in decidingwhich applicants for employment were to be referred toavailable jobs. Similarly, I have found that prior to Septem-ber 1977, no lists, rosters, records, or standards of any typewere used in making referrals. Though any informationconcerning referrals was kept in the business manager'shead, I have concluded that for Riggi to keep accuratemental records over a period of time would be physicallyimpossible. Moreover, I have found that the failure of theUnion to maintain proper records of past referrals, currentrosters, or other standards deprived applicants of theinformation necessary for them to ascertain whether or nottheir referral rights were being protected, and thereforeviolated Section 8(b)(1)(A) of the Act. Similarly, I havefound that the practice whereby the business manager haspermitted individuals to be hired at jobsites upon the requestof stewards, thus possibly bypassing applicants who havebeen waiting longer periods of time for referrals, invidiouslyundermines the fair and impartial operation of the referralsystem and is likewise therefore violative of the Act.With regard to the institution of the September 1977roster referral system, I have found that its institution doesnot obviate the necessity for a remedial order. Moreover, thecomplaint does not allege that the new roster referral systemis unlawful, and the evidence in the record is insufficient toenable me to render a decision on this point. Finally, I havebeen advised that a charge concerning this matter has beenfiled and it is within the province of the General Counsel todetermine, through its investigatory procedures, whethercomplaint should issue or not. I therefore make no findingsas to the operation of the hiring hall as of September 1977and thereafter.As to the settlement agreement, approval of whichRespondent urges, I find it unsatisfactory in that it doesnothing to make whole the individuals who suffered becauseof the discriminatory operation of the hiring hall systembetween January 1975 and the September 1977 institution ofthe new hiring hall system, and possibly thereafter.3. The alleged failure to refer Wakil AbdunafiThe evidence indicates that Wakil Abdunafi was extreme-ly active within the Union and that his activity took the formof protected concerted activity in which he criticized thelocal hierarchy's referral system and brought its methods tothe attention of the International. Similarly, he charged thatRiggi's power and control of the referral system were so all-pervasive as to interfere not only with the financial well-being of those dependent upon that system but also with theinternal workings of the local, its executive board, and itstrial board panels, and with any attempt to correct abuseswithin. The evidence also indicates that the business manag-er, executive board, and various members of the unionhierarchy bore animus against Abdunafi because of theseprotected activities and took overt action against him in theform of countercharges which resulted in his being suspend-ed from attending union meetings on two occasions forextended periods.I have also found that following the heavy confrontationbetween Abdunafi and the union hierarchy, particularlywith Riggi, toward the end of 1970, referrals of Abdunafi tojobs suddenly ceased. In 1971 he received no referrals at all.I have found that the failure of Respondent to referAbdunafi to any jobs in 1971 was a direct result of hischallenging Riggi and the local Union's hierarchy concern-ing their control of the referral system. Similarly, I havefound that once Abdunafi began writing letters to theInternational, to governmental agencies, and officials in late1971 concerning the failure of the local to refer him to jobs,he once again began receiving referrals, albeit referrals not ofthe same substantial quality as those obtained by local unionofficials or acquaintances of the business agent in charge ofreferrals. I have found that this increase in the number ofreferrals to Abdunafi in 1972 and thereafter was a directresult of his complaints to the International concerning thelocal's failure to refer him to jobs.In December 1974, however, Abdunafi filed a charge withthe National Labor Relations Board. Thereafter, Abdunafiwas not again referred out to any jobs by Riggi. Though thisinitial charge was dismissed, Abdunafi filed another chargeon July 1, 1975, alleging that he had received no referrals inthe first 6 months of 1975, and that the Union's referralsystem was operated in an illegal manner. Throughout therest of 1975, have found, Respondent failed and refused torefer Abdunafi to any jobs whatsoever. Respondent's agents,I have found, called out Abdunafi's name in his absence, butI have determined that such an act does not amount to areferral. Beginning in 1976, Riggi did in fact make certainreferrals of jobs to Abdunafi, but these were sporadic andmade because of the pressure resulting from the fact thatthere was an outstanding National Labor Relations Boardcharge, and not because Respondent had reformed itsreferral system. In sum, I have found that Respondent hassince 1975 discriminated against Wakil Abdunafi because heengaged in concerted protected activities within the Unionand because he filed charges against the Union with theNational Labor Relations Board.4. The alleged failure to refer Adolph FarmerThe evidence indicates that Adolph Farmer, allied withWakil Abdunafi, was one of the two most vocal adversariesof John Riggi and the Union's leadership since 1970 and thatin 1971 he brought charges against Riggi and the executiveboard. The record reflects that in response to the chargesfiled by Adolph Farmer against the union leadership, they inturn brought charges against him and he was suspendedfrom attendance at union meetings because of his internalprotected activity. I have found that the action taken againstAdolph Farmer in retribution for this activity is evidence ofanimosity, which animosity is supportive of later findings ofdiscriminatory action taken against Farmer. A similarsuspension in 1974 I have also determined to have been theresult of the union hierarchy's attempting to prevent Adolph129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFarmer, in alliance with Abdunafi, from effectively combat-ing the policies of the union leadership.In December 1974 when Abdunafi filed his charge withthe National Labor Relations Board, Farmer offered evi-dence in support thereof, and I have found that inasmuch asAdolph Farmer was known by Riggi and the unionleadership to have been allied with Abdunafi since 1970,they knew or assumed his complicity with Abdunafi in thefiling of the charges. Similarly, Adolph Farmer was identi-fied along with Abdunafi as one of the two individuals whowere behind the filing of the July 1, 1975, charge with theNational Labor Relations Board, and the Union's animositywas clearly demonstrated against both by criticism of theiraction by union leaders at various meetings held thereafter.I have found that prior to Adolph Farmer's joining forceswith Wakil Abdunafi to unseat Riggi and undermine hispersonal control of the referral system, Farmer was one ofthe favored individuals who was referred to long-term jobsand therefore worked steadily. From 1970 until 1976,Farmer no longer received appointments as steward orforeman and worked only 91 hours during the entire year of1971, the period immediately following the initiation of hisand Abdunafi's active campaign against Riggi and about thetime of his filing of charges against Riggi. I have found thatRespondent's explanations as to the reasons for Farmer'sloss of opportunity for referral lack credibility and havedetermined that Riggi's failure to refer Farmer to jobs orappoint him as steward or foreman in 1971 and thereafterwas a direct result of his animosity toward Farmer and thediscriminatory motivation born of Farmer's participationwith Abdunafi in anti-Riggi internal protected activity. Ihave also found that the partial substitution of Nick Farmeras a conduit for some jobs in lieu of the usual direct referralfrom Riggi did not relieve the Union of its obligation to treatFarmer as it did other applicants for referral who shaped upat the hall. In short, I have found that Adolph Farmer wasdiscriminated against by Riggi because of his protectedconcerted activity and was the victim of an illegal referralsystem. But for the proscription of Section 10(b), I wouldhave found a violation of the Act occurring throughout1971-1974.In December 1974 after Abdunafi filed the charge withthe National Labor Relations Board and Adolph Farmerassisted him and the Board with the investigation, neither ofthese men received any work from any source for the entireyear of 1975. Though his initial charge was dismissed,Abdunafi's second charge, filed July 1, 1975, remainedoutstanding, for the most part," right through issuance ofcomplaint in January 1977. Though Adolph Farmer wasoffered no direct referrals in 1975 and only a few hours'work in early 1976, I have found that for one reason oranother, not apparent from the record, Riggi did offerFarmer work in March or April which he rejected. Thus, Iconclude that the denial of any work to Adolph Farmer in1975 was the direct result of his support of Abdunafi's filingof the Labor Board charges, and of his participation in the"The Regional Director refused to proceed on certain allegations containedin the charge."Failure of Abdunafi and Adolph Farmer to sign the roster and participatein the newly devised referral system instituted in September 1977 should alsobe more properly considered in any future backpay hearing. Since the newreferral system is the subject of a recent charge, currently under investigation,investigations which followed as well as the continuedanimosity engendered by his engaging since 1970, along withAbdunafi, in the campaign against Riggi and his personalcontrol of the union hiring hall referral system. I find thefailure of the Union to refer Adolph Farmer to workbeginning January 1, 1975, was discriminatorily motivatedand in violation of the Act. The extent to which Farmerfailed to avail himself of opportunities afforded him byreferrals in March or April 1976 and possibly thereafter"would more properly be the subject of consideration in anyforthcoming backpay hearing, assuming one is necessary.However, there is additional evidence in the record that evenafter the referral of March or April 1977, Riggi hascontinued to hold to the position that Adolph Farmershould obtain work through his brother Nick, rather thanthrough the union hall's referral system as administeredthrough Riggi, a position which I have found in conflict withthe law.Upon the foregoing findings of fact, and on the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1. Building Contractors Association of New Jersey (BCA)and its employer-members are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Local 394, Laborers' International Union of NorthAmerica, ALF-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. At all material times the Union maintained andoperated on behalf of the employer-members of BCA anexclusive job referral system or arrangement whereby alllaborers to be employed by employer-members of BCA atconstruction sites located within the Union's jurisdictionmust be referred to them by the Union.4. By maintaining and operating its exclusive job referralsystem since on or about January 1, 1975, in such a manneras to select and refer applicants for jobs solely on the basis ofsubjective criteria without the use of objective criteria orstandards, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and (2) of the Act.5. By maintaining and operating its exclusive job referralsystem since on or about January 1, 1975, in a discriminato-ry manner, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(b)(l)(A) and (2) of the Act.6. By discriminatorily failing and refusing to refer WalilAbdunafi and Adolph Farmer to jobs through its exclusivejob referral system since on or about January 1, 1975, inretaliation for their having engaged in protected concertedactivities including their having filed internal charges againstthe Union's leadership and charges with the National LaborBoard, the Union violated Section 8(b)(IXA) and (2) of theAct.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.the outcome of that investigation may have some bearing on the backpayconsiderations as well. Therefore, it does not seem appropriate here to makeany determination concerning the new roster referral system, its administra-tion, or the effect on any backpay due discriminatees of their failure to availthemselves of or participate in the revised referral system.130 LABORERS, LOCAL 394THE REMEDYHaving found that the Union has engaged in unfair laborpractices in violation of Section 8(b)(1)(A) and (2) of theAct, I shall recommend that it be ordered to cease and desisttherefrom and that it take certain affirnmative action toeffectuate the policies of the Act.Having found that the Union unlawfully caused WakilAbdunafi and Adolph Farmer to be denied referral to workat various member-employers of the Building ContractorsAssociation of New Jersey on various occasions sinceJanuary 1, 1975, shall recommend that it make them wholefor any loss of earnings suffered as a result of the discrimina-tion against them by payment to them of sums of moneyequal to that which they normally would have earned aswages from the date of the discrimination against them, aslimited by Section 10(b) of the Act, until such time asRespondent Union properly refers them to employment in anondiscriminatory manner pursuant to the lawful operationof a referral system based on objective criteria or standards,less net earnings during such period. Backpay and interestthereon is to be computed in the manner prescribed in F;: WWoolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977)."'I shall, in view of the nature of the unfair labor practicesfound herein, recommend that Respondent cease and desistfrom infringing in any manner on the rights of applicants foremployment or employees guaranteed by Section 7 of theAct. A broad order is appropriate in situations such asoccurred in the instant case, where Respondent unfair laborpractices are serious in nature and strike at the very heart ofthose rights which the Act is intended to protect, and istherefore recommended. Local No. 78, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO (MurrayWalter, Inc), 223 NLRB 733 (1976); N.LR.B. v. EntwistleMfg. Co., 120 F.2d 532, 536 (4th Cir. 1941).Finally, I shall recommend that Respondent Union bedirected to maintain and operate its exclusive job referralsystem in a nondiscriminatory manner based on objectivecriteria or standards, and that a comprehensive recordkeep-ing system be initiated which will reflect all available jobopportunities and referrals. Said records must be intelligibleand adequate to full disclosure of the basis upon whichreferral is made. Records must be sufficiently visible toenable applicants for referral to determine whether or nottheir referral rights are protected and that referrals are madein a fair and impartial manner.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER9The Respondent, Local 394, Laborers' InternationalUnion of North America, AFL-CIO, Elizabeth, New Jersey,its officers, agents, and representatives, shall:"See, generally, Isis Plumbing & Heating Co. 138 NLRB 716(1962)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.1. Cease and desist from:(a) Maintaining and operating its exclusive job referralsystem without the use of objective criteria or standards.(b) Maintaining and operating its exclusive job referralsystem in a discriminatory manner.(c) Discriminatorily failing and refusing to refer WakilAbdunafi and Adolph Farmer to jobs through its exclusivejob referral system.(d) In any other manner restraining or coercing employeesin the exercise of the rights guaranteed in Section 7 of theAct.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Maintain and operate its exclusive job referral systemin a nondiscriminatory manner based upon objective criteriaor standards.(b) Initiate and maintain a comprehensive recordkeepingsystem which will reflect all available job opportunities andreferrals and will fully disclose the basis upon which eachreferral is made, and make such records available to jobapplicants to enable them to determine for themselves thattheir referral rights are protected and that referrals are madein a fair and impartial manner.(c) Make whole Wakil Abdunafi and Adolph Farmer forany loss of earnings suffered as a result of the discriminationagainst them by payment to them of sums of money equal tothose which they normally would have earned as wages fromthe date of the discrimination against them, as limited bySection 10(b) of the Act, until such time as RespondentUnion properly refers them to employment in a nondiscrimi-natory manner pursuant to the lawful operation of a referralsystem based on objective criteria or standards, less netearnings during such period. Backpay and interest thereon isto be computed in the manner set forth in the section hereofentitled "The Remedy."(d) Preserve, and upon request, make available to theBoard or its agents, for examination and copying, all hiringhall records, dispatch lists, referral cards, and other docu-ments necessary to analyze and compute the amounts ofbackpay due Wakil Abdunafi and Adolph Farmer under theterms of this Order.(e) Post in its main office and hiring hall in Elizabeth,New Jersey, copies of the attached notice marked "Appen-dix."" Copies of said notice on forms provided by theRegional Director for Region 22, after being duly signed byan authorized representative of Respondent, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to members or applicants for referral are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that the notices are not altered, defaced, or covered byany other material.(f) Notify the Regional Director for Region 22, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith."In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgementof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."131